 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

$433,333,333.34
364-DAY CREDIT AGREEMENT
 
dated as of
 
August 14, 2009
 
among
 
THE McGRAW-HILL COMPANIES, INC.
as Borrower
 
STANDARD & POOR’S FINANCIAL SERVICES LLC
as Guarantor
 
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
BANK OF AMERICA, N.A.
as Syndication Agent
 
 
 
DEUTSCHE BANK AG NEW YORK BRANCH
 
MORGAN STANLEY MUFG LOAN PARTNERS, LLC
 
THE ROYAL BANK OF SCOTLAND PLC
 
CITIBANK, N.A.
 
as Documentation Agents

 

 J.P. MORGAN SECURITIES INC.  
BANC OF AMERICA SECURITIES LLC

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
TABLE OF CONTENTS
 
Page
 
ARTICLE I Definitions
1
   
SECTION 1.01. Defined Terms
1
   
SECTION 1.02. Classification of Loans and Borrowings
17
   
SECTION 1.03. Terms Generally
17
   
SECTION 1.04. Accounting Terms; GAAP
17
   
ARTICLE II The Credits
18
   
SECTION 2.01. Commitments
18
   
SECTION 2.02. Loans and Borrowings
18
   
SECTION 2.03. Requests for Revolving Borrowings
19
   
SECTION 2.04. Term Loans
19
   
SECTION 2.05. Request for Term Borrowing
20
   
SECTION 2.06. Competitive Bid Procedure
20
   
SECTION 2.07. Funding of Borrowings
22
   
SECTION 2.08. Interest Elections
23
   
SECTION 2.09. Termination and Reduction of Commitments
24
   
SECTION 2.10. Repayment of Loans; Evidence of Debt
25
   
SECTION 2.11. Prepayment of Loans
25
   
SECTION 2.12. Fees
26
   
SECTION 2.13. Interest
26
   
SECTION 2.14. Alternate Rate of Interest
27
   
SECTION 2.15. Increased Costs
28
   
SECTION 2.16. Break Funding Payments
29

 
 
i

--------------------------------------------------------------------------------

 
 
SECTION 2.17. Taxes
30
   
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
32
   
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
34
   
SECTION 2.20. Defaulting Lenders
34
   
SECTION 2.21. Proceeds
35
   
ARTICLE III Representations and Warranties
35
   
SECTION 3.01. Organization, Powers and Good Standing
35
   
SECTION 3.02. Authorization of Borrowing, etc
36
   
SECTION 3.03. Financial Condition
37
   
SECTION 3.04. No Adverse Material Change
37
   
SECTION 3.05. Litigation
37
   
SECTION 3.06. Payment of Taxes
37
   
SECTION 3.07. Governmental Regulation
37
   
SECTION 3.08. Securities Activities
38
   
SECTION 3.09. ERISA
38
   
SECTION 3.10. Disclosure
38
   
ARTICLE IV  Conditions
38
   
SECTION 4.01. Effective Date
38
   
SECTION 4.02. Each Credit Event
39
   
ARTICLE V Affirmative Covenants
40
   
SECTION 5.01. Financial Statements and Other Reports
40
   
SECTION 5.02. Corporate Existence
42
   
SECTION 5.03. Payment of Taxes
42
   
SECTION 5.04. Maintenance of Properties; Insurance
42

 
 
ii

--------------------------------------------------------------------------------

 


SECTION 5.05. Compliance with Laws
42
   
SECTION 5.06. Notices of ERISA Event
42
   
SECTION 5.07. Inspection Rights
42
   
ARTICLE VI Negative Covenants
43
   
SECTION 6.01. Fundamental Changes
43
   
SECTION 6.02. Liens
43
   
SECTION 6.03. Financial Covenants
44
   
SECTION 6.04. Use of Proceeds
44
   
ARTICLE VII Events of Default
44
   
SECTION 7.01. Failure to Make Payments When Due
44
   
SECTION 7.02. Default in Other Agreements
44
   
SECTION 7.03. Breach of Certain Covenants
45
   
SECTION 7.04. Breach of Warranty
45
   
SECTION 7.05. Other Defaults Under Agreement
45
   
SECTION 7.06. Change In Control
45
   
SECTION 7.07. Involuntary Bankruptcy; Appointment of Receiver, etc
46
   
SECTION 7.08. Voluntary Bankruptcy; Appointment of Receiver, etc
46
   
SECTION 7.09. Judgments and Attachments
47
   
SECTION 7.10. Involuntary Dissolution
47
   
SECTION 7.11. ERISA Event
47
   
ARTICLE VIII The Administrative Agent
47
   
ARTICLE IX Miscellaneous
49
   
SECTION 9.01. Notices
49
   
SECTION 9.02. Waivers; Amendments
51



 
iii

--------------------------------------------------------------------------------

 
 
SECTION 9.03. Expenses; Indemnity; Damage Waiver
52
   
SECTION 9.04. Successors and Assigns
53
   
SECTION 9.05. Survival
55
   
SECTION 9.06. Counterparts; Integration; Effectiveness
56
   
SECTION 9.07. Severability
56
   
SECTION 9.08. Right of Setoff
56
   
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
56
   
SECTION 9.10. WAIVER OF JURY TRIAL
57
   
SECTION 9.11. Headings
57
   
SECTION 9.12. Confidentiality
57
   
SECTION 9.13. USA PATRIOT Act
58
   
ARTICLE X Loan Guaranty
58
   
SECTION 10.01. Guaranty
58
   
SECTION 10.02. Guaranty of Payment
59
   
SECTION 10.03. No Discharge or Diminishment of Loan Guaranty
59
   
SECTION 10.04. Rights of Subrogation
60
   
SECTION 10.05. Reinstatement; Stay of Acceleration
60
   
SECTION 10.06. Maximum Liability
60



 
SCHEDULES:
 
Schedule 2.01 – Commitments
Schedule 3.01 – Material Subsidiaries
Schedule 3.05 – Material Litigation
Schedule 6.02 – Existing Liens
 
 
iv

--------------------------------------------------------------------------------

 
 
EXHIBITS:
 
Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of U.S. Tax Compliance Certificate
Exhibit C – Form of Opinion of General Counsel of Borrower
Exhibit D – Form of Joinder Agreement


 
 
 
 
 
 

 
 
v

--------------------------------------------------------------------------------

 
 
364-DAY CREDIT AGREEMENT dated as of August 14, 2009, among THE McGRAW-HILL
COMPANIES, INC. (the “Borrower”), STANDARD & POOR’S FINANCIAL SERVICES LLC and
the certain other subsidiaries of the Borrower parties hereto from time to time
as Loan Guarantors (as defined herein), the several banks and other financial
institutions from time to time parties hereto (the “Lenders”), BANK OF AMERICA,
N.A., as syndication agent (in such capacity, the “Syndication Agent”), DEUTSCHE
BANK AG NEW YORK BRANCH, MORGAN STANLEY MUFG LOAN PARTNERS, LLC, THE ROYAL BANK
OF SCOTLAND PLC and CITIBANK, N.A., as documentation agents (in such capacity,
the “Documentation Agents”), and JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).
 
The parties hereto hereby agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Administrative Agent” means JPMorgan Chase Bank, in its capacity as
administrative agent for the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agreement” means this 364-Day Credit Agreement, as amended, supplemented or
otherwise modified from time to time.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the LIBO Rate for a LIBOR Loan
with a one-month interest period (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0%.  Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate,
respectively.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment.  If the Commitments
have
 
 
 

--------------------------------------------------------------------------------

 
 
2
 
 
 terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
 
“Applicable Rate” means, for any day, with respect to (a) any ABR Revolving
Loan, the Applicable LIBOR Revolving Loan Spread less 1% per annum (the
“Applicable ABR Revolving Loan Spread”); provided that, the Applicable ABR
Revolving Loan Spread shall not be less than 0%, (b) any ABR Term Loan, the
Applicable ABR Revolving Loan Spread plus 0.35% per annum (the “Applicable ABR
Term Loan Spread”); provided that, the Applicable ABR Term Loan Spread shall not
be less than 0%, (c) any LIBOR Revolving Loan, the applicable rate per annum set
forth below under the caption “Applicable LIBOR Revolving Loan Spread” (the
“Applicable LIBOR Revolving Loan Spread”), (d) any LIBOR Term Loan, the
Applicable LIBOR Revolving Loan Spread plus 0.35% (the “Applicable LIBOR Term
Loan Spread”), or (e) commitment fees payable hereunder, the applicable rate per
annum set forth below under the caption “Commitment Fee Rate”, based upon the
ratings by Moody’s and Fitch, respectively, applicable on such date to the Index
Debt:
 


Index Debt Ratings:
Applicable LIBOR
Revolving Loan
Spread
Commitment Fee
Rate
Category 1:  ≥ A1/A+
75.0% of Index
0.125%
Category 2:  A2/A
87.5% of Index
0.150%
Category 3:  A3/A-
100.0% of Index
0.175%
Category 4:  Baa1/BBB+
125.0% of Index
0.250%
Category 5:  ≤ Baa2/BBB
150.0% of Index
0.375%



The Applicable LIBOR Revolving Loan Spread shall not on any date be less than
the applicable rate per annum set forth below under the caption “Minimum LIBOR
Revolving Loan Spread” (the “Minimum LIBOR Revolving Loan Spread”), based upon
the ratings by Moody’s and Fitch, respectively, applicable on such date to the
Index Debt:
 
Index Debt Ratings:
Minimum LIBOR Revolving Loan Spread
Revolving Loans
Term Loans
Category 1:  ≥A2/A
0.75%
1.25%
Category 2:  ≥A3/A-
1.00%
1.50%
Category 3:  ≥Baa2/BBB
1.50%
2.00%
Category 4:  ≤ Baa3/BBB-
2.50%
3.00%



 
 

--------------------------------------------------------------------------------

 
 
3
 
 
For purposes of determining any Applicable Rate, (i) if either Moody’s or Fitch
shall not have in effect a rating for the Index Debt (other than by reason of
the circumstances referred to in the last sentence of this paragraph), then such
rating agency shall be deemed to have established a rating in Category 5 (or,
with respect to the Minimum LIBOR Revolving Loan Spread, Category 4); (ii) if
the ratings established or deemed to have been established by Moody’s and Fitch
for the Index Debt shall fall within different Categories, the Applicable Rate
shall be based on the higher of the two ratings unless one of the two ratings is
two or more Categories lower than the other, in which case the Applicable Rate
shall be determined by reference to the Category next below that of the higher
of the two ratings; (iii) if the ratings established or deemed to have been
established by Moody’s and Fitch for the Index Debt shall be changed (other than
as a result of a change in the rating system of Moody’s or Fitch), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency; and (iv) the Index as used in determining the
Applicable Rate for any Revolving or Term Loans shall be determined as of each
Reset Date applicable to such Loans.  Each change in the Applicable Rate for any
Revolving Loans, Term Loans or commitment fee payable hereunder (whether by
virtue of a change in the Index as of any Reset Date applicable thereto or by
virtue of a change in any rating) shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change.  If the rating system of Moody’s or
Fitch shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.
 
If, for any reason, the Index is unavailable for any determination of the
Applicable LIBOR Revolving Loan Spread as of any Reset Date, the Borrower and
the Lenders under each Facility agree to negotiate in good faith (for a period
of up to 30 days after the Index becomes unavailable) to agree on an alternative
method for establishing the Applicable LIBOR Revolving Loan Spread.  During such
negotiations, and thereafter for any LIBOR Revolving Loans until the end of the
then current Interest Period therefor, the Applicable Rate for Revolving Loans
will be (i) in the case of ABR Revolving Loans, the Applicable ABR Revolving
Loan Spread and (ii) in the case of LIBOR Revolving Loans, the Applicable LIBOR
Revolving Loan Spread, in each case determined based on the last available quote
of the Index.  If no such alternative method is agreed upon, LIBOR Revolving
Loans will be converted at the end of the current Interest Period to ABR Loans
and all new Revolving Loans will be made as ABR Loans, with the interest rate
applicable thereto and to ABR Loans continuing after such negotiations being the
Alternate Base Rate.  With respect to Term Loans, during such negotiations and
thereafter, the Applicable Rate will be (i) in the case of ABR Term Loans, the
Applicable ABR Term Loan Spread and (ii) in the case of LIBOR Term Loans, the
Applicable LIBOR Term Loan Spread, in each case determined based on the last
available quote of the Index.  If no such alternative method is agreed upon,
LIBOR Term Loans will be converted at the end of the current Interest Period to
ABR Loans, with the interest rate applicable thereto and to ABR Loans continuing
after such negotiations being the Alternate Base Rate plus 0.35% per annum.
 
 
 

--------------------------------------------------------------------------------

 
 
4
 
 
“Approved Fund” means, with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.
 
 “Assignment and Acceptance” means an assignment and acceptance entered into by
a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Termination Date and the date of termination of
the Commitments.
 
“Available Commitment” means, as to any Lender at any time, an amount equal to
the excess, if any, of (a) such Lender’s Commitment then in effect minus (b)
such Lender’s Revolving Credit Exposure then outstanding.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
 “Borrower” means The McGraw-Hill Companies, Inc., a New York corporation.
 
“Borrowing” means (a) Revolving Loans or Term Loans of the same Type, made,
converted or continued on the same date and, in the case of LIBOR Loans, as to
which a single Interest Period is in effect, or (b) a Competitive Loan or group
of Competitive Loans of the same Type made on the same date and as to which a
single Interest Period is in effect.
 
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing or
a Term Borrowing.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a LIBOR Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
 
“Capitalized Lease” means any lease which is or should be capitalized on the
balance sheet of the lessee in accordance with GAAP existing on the date hereof
and Statement No. 13 of the Financial Accounting Standards Board.
 
“Capitalized Lease Obligations” means the amount of the liability reflecting the
aggregate discounted amount of future payments under all Capitalized Leases
calculated in accordance with GAAP existing on the date hereof and Statement No.
13 of the Financial Accounting Standards Board.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c)
 
 
 

--------------------------------------------------------------------------------

 
 
5
 
 
 
compliance by any Lender or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
 
 “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term
Loans or Competitive Loans.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and convert Revolving Loans to Term Loans hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Loans and Term Loans hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.09 and (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04.  The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
shall have assumed its Commitment, as applicable.
 
“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.06.
 
“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.
 
“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.06.
 
“Competitive Loan” means a Loan made pursuant to Section 2.06.
 
“Compliance Certificate” has the meaning assigned to that term in Section
5.01(b)(i) hereof.
 
“Consolidated Cash Flow” of the Borrower and the Subsidiaries for any period
(the “Determination Period”) means the sum of (i) Consolidated Net Income for
the Determination Period, plus (ii) all amounts deducted in the determination of
such Consolidated Net Income in respect of (a) depreciation and amortization
(including without limitation amortization of assets held under Capitalized
Leases) excluding amortization relating to prepublication costs, (b)
Consolidated Interest Expense, (c) provisions for taxes based on or measured by
income and (d) non-recurring non-cash losses or charges and minus (iii) all
amounts added in the determination of such Consolidated Net Income in respect of
non-recurring non-cash gains; provided, however that (1) when and to the extent
that non-cash losses or charges described in clause (ii)(d) above become cash
paid items, such amounts shall be deducted from Consolidated Cash Flow for the
period when paid and (2) when and to the extent that non-cash gains described in
clause (iii) above become cash received items, such amounts shall be added to
Consolidated Cash Flow for the period when received; provided further that (A)
if during the Determination Period the Borrower disposes of any asset and such
disposition
 
 
 

--------------------------------------------------------------------------------

 
 
6
 
 
constitutes a Material Disposition, the sum of (x) the net income (loss)
produced by such asset, before extraordinary items, during the portion of the
Determination Period prior to the date on which such asset was disposed of, plus
(y) all amounts deducted in determining such net income (loss) for such period
in respect of depreciation and amortization (including without limitation
amortization of assets held under Capitalized Leases), interest on Indebtedness,
and provisions for taxes based on or measured by income shall be excluded on a
pro forma adjusted and consolidated basis in Consolidated Cash Flow for the
Determination Period (to the extent they would otherwise have been included
thereto), and (B) if during the Determination Period the Borrower makes an
investment in any asset and such investment constitutes a Material Investment,
the sum of (x) the net income (loss) produced by such asset, before
extraordinary items, during the portion of the Determination Period prior to the
date on which such investment in such asset was made, plus (y) all amounts
deducted in determining such net income (loss) for such period in respect of
depreciation and amortization (including, without limitation, amortization of
assets held under Capitalized Leases), interest on Indebtedness, and provisions
for taxes based on or measured by income shall be included on a pro forma
adjusted and consolidated basis in Consolidated Cash Flow for the Determination
Period (to the extent they would have otherwise been excluded therefrom).  As
used in this definition, “Material Disposition” means any disposition of assets
or series of related dispositions of assets that yields gross proceeds to the
Borrower or any of its Subsidiaries in excess of $100,000,000, provided that
such proceeds, together with the proceeds received by the Borrower or such
Subsidiary in any other such disposition of assets that yields gross proceeds to
the Borrower or such Subsidiary in excess of $100,000,000 during the
Determination Period, exceeds $200,000,000; and “Material Investment” means any
acquisition of assets or series of related acquisitions of assets by the
Borrower or any of its Subsidiaries that (a) constitutes assets comprising all
or substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by the Borrower or such Subsidiary in excess of $100,000,000,
provided that such consideration, together with the consideration paid in any
other such acquisitions of assets that involves the payment of consideration by
the Borrower or such Subsidiary in excess of $100,000,000 during the
Determination Period, exceeds $200,000,000.
 
“Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower and its Subsidiaries determined on a consolidated basis in
conformity with GAAP existing on the date hereof including, without limitation,
(i) the amortization of debt discount, (ii) the amortization of all fees payable
in connection with the incurrence of Indebtedness to the extent included in
interest expense and (iii) the portion of any obligation with respect to a
Capitalized Lease allocable to interest expense.
 
“Consolidated Net Income” for any period means the net income (or loss) of the
Borrower and its Subsidiaries for such period before extraordinary items,
determined in accordance with GAAP existing on the date hereof on a consolidated
basis, after eliminating all intercompany items, provided that there shall be
excluded (i) income (or loss) of any Person (other than a consolidated
Subsidiary of such Person) in which any other Person (other than such Person or
any of its consolidated Subsidiaries) has a joint interest, except to the extent
of the amount of dividends or other distributions actually paid to such Person
or any of its consolidated Subsidiaries by such other Person during such Period,
(ii) except for purposes of Consolidated Cash Flow to the extent provided in
clause (B) of the definition thereof, the income (or loss) of
 
 
 

--------------------------------------------------------------------------------

 
 
7
 
 
any Person accrued prior to the date it becomes a consolidated Subsidiary of
such Person or is merged into or consolidated with such Person or any of its
consolidated Subsidiaries, (iii) the income of any consolidated Subsidiary of
such Person to the extent that the declaration or payment of dividends or
similar distributions by that consolidated Subsidiary of the income is not at
the time permitted, (iv) any after-tax gains (but not pre-tax losses)
attributable to sales of assets out of the ordinary course of business and any
after-tax gains on pension reversions received by such Person and its
consolidated Subsidiaries and (v) any income (or loss) attributable to any lease
of property (whether real, personal or mixed) under which the Borrower or any of
its Subsidiaries is the lessor; provided, however, there shall be excluded from
any calculation pursuant to any of clauses (ii)-(iv) any income or loss
attributable to assets purchased or sold, as the case may be, having an
individual or aggregate (for any consecutive twelve month period) fair market
value of less than $50,000,000.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender, reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans
within three Business Days of the date required to be funded by it hereunder
unless the subject of a good faith dispute, (b) notified the Borrower, the
Administrative Agent or any Lender in writing that it does not intend to comply
with any of its funding obligations under this Agreement unless the subject of a
good faith dispute or has made a public statement to the effect that it does not
intend to comply with its funding obligations under this Agreement or generally
under other agreements in which it commits to extend credit, (c) failed, within
three Business Days after request by the Administrative Agent, to confirm that
it will comply with the terms of this Agreement relating to its obligations to
fund prospective Loans, unless the subject of a good faith dispute, provided
that any such Lender shall cease to be a Defaulting Lender under this clause (c)
upon receipt of such confirmation by the Administrative Agent, (d) otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute, or (e) (i) become or
is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, provided that
a Lender shall not qualify as a Defaulting Lender solely as a result of the
acquisition or maintenance of an ownership interest in such Lender or its parent
company, or to the exercise of control over such Lender or any Person
controlling such Lender, by a governmental authority or instrumentality thereof.
 
“Determination Date” means, as used in connection with any certificate, report
or calculation delivered hereunder, the date (which shall be specified in such
certificate, report or
 
 
 

--------------------------------------------------------------------------------

 
 
8
 
 
calculation) as of which the determinations set forth in such certificate,
report or calculation are made.
 
“Documentation Agents” has the meaning assigned in the preamble hereto.
 
 “dollars” or “$” refers to lawful money of the United States of America.
 
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Environmental Laws” means federal, state, local and foreign laws or
regulations, codes, orders, decrees, judgments or injunctions issued,
promulgated, approved or entered thereunder relating to pollution or protection
of the environment, including, without limitation, laws relating to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment (including, without limitation, ambient air, surface water, ground
water, land surface or subsurface strata) or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, chemicals or industrial,
toxic or hazardous substances or wastes.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414(m) of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of a non-exempt Prohibited Transaction; (c) any failure by
any Pension Plan to satisfy the minimum funding standards (within the meaning of
Sections 412 or 430 of the Code or Section 302 of ERISA) applicable to such
Pension Plan, whether or not waived; (d) the filing pursuant to Section 412 of
the Code or Section 302 of ERISA of an application for a waiver of the minimum
funding standard with respect to any Pension Plan or the failure by the Borrower
or any of its ERISA Affiliates to make any required contribution to a
Multiemployer Plan; (e) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan, including but not limited to the imposition of
any Lien in favor of the PBGC or any Pension Plan; (f) a determination that any
Pension Plan is, or is reasonably expected to be, in “at risk” status (within
the meaning of Section 430 of the Code or Section 303 of ERISA); (g) the receipt
by the Borrower or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Pension
Plan or to appoint a trustee to administer any Pension Plan under Section 4042
of ERISA; (h) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any
Pension Plan or Multiemployer Plan; or (i) the receipt by the Borrower or any of
its ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan
from the Borrower or any of its ERISA Affiliates of any notice, concerning
 
 
 

--------------------------------------------------------------------------------

 
 
9
 
 
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent, in reorganization or in endangered or
critical status (within the meaning of Section 432 of the Code or Section 305 or
Title IV of ERISA).
 
 “Event of Default” has the meaning assigned to such term in Article VII.
 
“Exchange Act” means the Securities Exchange Act of 1934, as from time to time
amended, and any successor statutes.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income  by the United States of America, or any state or local
government or taxing authority in the United States of America, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any United States withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement or at the time such Lender changes its
applicable lending office or is attributable to such Foreign Lender’s failure or
inability to comply with Section 2.17(e), except to the extent that  such
Foreign Lender’s assignor (if any) or such Foreign Lender, in the case of a
Lender that changes its applicable lending office, was entitled, at the time of
assignment or at the time of the change in applicable lending office, to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.17(a).
 
“Existing Facility” means the existing $383,333,333.34 364-day credit agreement,
dated as of September 12, 2008, as amended as of January 1, 2009, among the
Borrower, the lenders parties thereto and JPMorgan Chase Bank, as administrative
agent.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Fiscal Quarter” means a quarterly period beginning on the first day of January,
April, July and October in each Fiscal Year.
 
“Fiscal Year” means an annual period beginning on January 1 in each year and
ending on December 31 of such year.
 
“Fitch” means Fitch IBCA, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
10
 
 
“Fixed Rate” means, with respect to any Competitive Loan (other than a LIBOR
Competitive Loan), the fixed rate of interest per annum specified by the Lender
making such Competitive Loan in its related Competitive Bid.
 
“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.
 
“Foreign Benefit Arrangement” means any employee benefit arrangement mandated by
non-U.S. law that is maintained or contributed to by the Borrower or any ERISA
Affiliate.
 
“Foreign Lender” means any Lender that is not a “U.S. Person” as defined by
Section 7701(a)(30) of the Code.
 
“Foreign Plan” means each employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) that is not subject to U.S. law
and is maintained or contributed to by the Borrower or any ERISA Affiliate.
 
 “GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time except as specifically noted.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” means, with respect to any Person, (i) any guarantee, reimbursement
agreement or similar contingent obligation made by such Person in respect of any
Indebtedness of any other Person, (ii) any other arrangement whereby credit is
extended to any other Person on the basis of any promise or undertaking of such
Person, (a) to pay the Indebtedness of such other Person, (b) to purchase an
obligation owed by such other Person, (c) to purchase or lease assets under
circumstances that would enable such other Person to discharge such credit of
its obligations or (d) to maintain the capital, working capital, solvency or
general financial condition of such other Person, in each case whether or not
such arrangement is disclosed in the balance sheet of such other Person or is
referred to in a footnote thereto, and (iii) any liability, (other than
Indebtedness which is recourse to a Subsidiary of the Borrower, the only asset
of which is its interest in the partnership of which the Subsidiary is the
general partner, and which Indebtedness is non-recourse to the Borrower) as a
general partner of a partnership in respect of Indebtedness of such partnership;
provided, however, that the term Guarantee shall not include (1) endorsements
for collection or deposit in the ordinary course of business or (2) obligations
of the Borrower and its Subsidiaries which would constitute Guarantees solely by
virtue of the continuing liability of any such Person which has sold assets
subject to liabilities for liabilities which were assumed by another Person
acquiring the assets which were sold, unless such liability is required to be
carried on the balance sheet of the Borrower and its Subsidiaries in accordance
with GAAP.  The amount of any Guarantee and the amount of Indebtedness resulting
from such Guarantee shall be the amount which would have to be carried on the
balance sheet of the guarantor in respect of such Guarantee in accordance with
GAAP.
 
 
 

--------------------------------------------------------------------------------

 
 
11
 
 
“Guaranteed Obligations” has the meaning set forth in Section 10.01.
 
“Indebtedness” means, with respect to any Person, all obligations, for the
repayment of borrowed money, which in accordance with GAAP in effect on the date
hereof should be classified upon such Person’s balance sheet as liabilities, but
in any event including (i) liabilities for the repayment of borrowed money to
the extent secured by any Lien existing on property owned or acquired by such
Person or a Subsidiary thereof, whether or not the liability secured thereby
shall have been assumed by such Person and (ii) all Guarantees of such Person.
 
“Indebtedness to Cash Flow Ratio” means the ratio of (i) Indebtedness of the
Borrower at the Determination Date to (ii) the Consolidated Cash Flow for the
four consecutive Fiscal Quarters ending immediately prior to the Determination
Date.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Independent Public Accountant” means any of the firms of public accountants (or
their survivors in any merger therewith) currently referred to as the “Big Four”
or any other firm of public accountants of nationally recognized stature which
is (i) independent (as such term is defined in the rules and regulations
promulgated by the Securities and Exchange Commission under the Exchange Act)
from the Person the financial statements of which are being reported on, (ii)
selected by such Person and (iii) reasonably acceptable to the Required Lenders.
 
“Index” means, with respect to any Revolving Loan or Term Loan for any period,
the average of the Markit CDX.NA.IG Series 10 or any successor series (5 Year
Period) for 30 business days (for purposes of this definition, “business days”
means days in respect of which the Securities Industry and Financial Markets
Association declares the U.S. fixed income market to be open) preceding the
Reset Date applicable to such Loan for such period, as available to the
applicable office of the Administrative Agent or for the number of business days
for which the then current Markit CDX.NA.IG is in effect, if such number of
business days is fewer than 30 business days.
 
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any LIBOR Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a LIBOR Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period, and (c) with respect to any Fixed Rate Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Fixed Rate Borrowing with an Interest
Period of more than 90 days’ duration (unless otherwise specified in the
applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest
 
 
 

--------------------------------------------------------------------------------

 
 
12
 
 
Period, and any other dates that are specified in the applicable Competitive Bid
Request as Interest Payment Dates with respect to such Borrowing.
 
“Interest Period” means (a) with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
Borrower may elect, (b) with respect to any Fixed Rate Borrowing, the period
(which shall not be less than 7 days or more than 360 days) commencing on the
date of such Borrowing and ending on the date specified in the applicable
Competitive Bid Request; provided, that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a LIBOR Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period pertaining to a LIBOR Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(iii) no Interest Period shall extend beyond the Termination Date (if such
Interest Period commences prior to the Termination Date) or beyond the Maturity
Date (if such Interest Period commences on or after the Termination Date).  For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, in the case of a Revolving Borrowing, thereafter
shall be the effective date of the most recent conversion or continuation of
such Borrowing.
 
“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance.
 
 “LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the rate per annum appearing on the Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as reasonably determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
LIBOR Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
 
“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the LIBO Rate.
 
 
 

--------------------------------------------------------------------------------

 
 
13
 
 
“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including, without limitation, any conditional sale or other
title retention agreement or lease in the nature thereof) or any sale of
receivables with recourse against the seller.
 
“Loan Guarantors” means, collectively, Standard & Poor’s Financial Services LLC
and each other Subsidiary of the Borrower that has executed a Joinder Agreement
substantially in the form of Exhibit D and has not been released from the Loan
Guaranty, and their successors and assigns.


“Loan Guaranty” means Article X of this Agreement.


“Loan Parties” means the Borrower and the Loan Guarantors.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.
 
“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board as in effect from time to time.
 
“Material Adverse Effect” means a material adverse effect on the business,
operations, properties, assets or financial condition of the Borrower and its
Subsidiaries, taken as a whole.
 
“Material Subsidiary” means each Subsidiary of the Borrower that is a
“significant subsidiary” as defined in Regulation § 230.405 promulgated pursuant
to the Securities Act, as such Regulation is in effect on the date hereof.
 
“Maturity Date” means the first anniversary of the Termination Date.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
“Note” means a promissory note executed and delivered pursuant to Section
2.10(e) evidencing the Loans of a Lender.
 
“Obligated Party” has the meaning set forth in Section 10.02.


“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower to the Lenders or to any
Lender, the Administrative Agent or any
 
 
 

--------------------------------------------------------------------------------

 
 
14
 
 
indemnified party arising under this Agreement.
 
“Officer’s Certificate” means, as applied to any Loan Party, a certificate
executed on behalf of such Loan Party by its Chairman of the Board (if an
officer), its President, its Chief Financial Officer or its Treasurer.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
 
“Participant” has the meaning set forth in Section 9.04.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Pension Plan” means any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Borrower or any ERISA Affiliate is (or, if
such Plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
 
“Permitted Liens” means:
 
(a)           Liens for taxes, assessments or governmental charges or levies
(including any Lien imposed by ERISA arising out of an ERISA Event), either not
yet delinquent or so long as the amount, applicability or validity of the same
is being contested in good faith provided that any proceedings commenced for the
foreclosure on such Liens have been duly suspended and adequate reserves, if
any, have been established therefor in accordance with GAAP;
 
(b)           Statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law incurred in the ordinary
course of business for sums not delinquent for a period of more than 45 days or
being contested in good faith, if such reserve or other appropriate provision,
if any, as shall be required by GAAP, shall have been made therefor;
 
(c)           Liens incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security, or to secure the performance of tenders, statutory
obligations, bids, leases, government contracts, performance and return-of-money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money);
 
(d)           Any attachment or judgment Lien unless the attachment or judgment
it secures shall remain undischarged and execution thereof shall remain unstayed
pending appeal for a period of 60 days;
 
 
 

--------------------------------------------------------------------------------

 
 
15
 
 
(e)           Easements, rights-of-way, restrictions, minor defects or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the ordinary conduct of the business of
the Borrower or any of its Subsidiaries;
 
(f)           Any interest or title of a lessor under any lease; and
 
(g)           Liens arising from equipment leases entered into in the ordinary
course of business.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee benefit plan as defined in Section 3(3) of ERISA,
including any employee welfare benefit plan (as defined in Section 3(1) of
ERISA), any employee pension benefit plan (as defined in Section 3(2) of ERISA),
and any plan which is both an employee welfare benefit plan and an employee
pension benefit plan, and in respect of which the Borrower or any ERISA
Affiliate is an “employer” as defined in Section 3(5) of ERISA.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.
 
“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(c)(1) of the Code.
 
“Register” has the meaning set forth in Section 9.04.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Required Lenders” means (a) prior to any conversion of Revolving Loans to Term
Loans in accordance with Sections 2.04 and 2.05, Lenders having Revolving Credit
Exposures and unused Commitments representing at least 51% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time; provided
that, for purposes of declaring the Loans to be due and payable pursuant to
Article VII, and for all purposes after the Loans become due and payable
pursuant to Article VII or the Commitments expire or terminate, the outstanding
Competitive Loans of the Lenders shall be included in their respective Revolving
Credit Exposures in determining the Required Lenders, and (b) thereafter,
Lenders having Term Loans with a total outstanding principal amount representing
at least 51% of the sum of the total outstanding principal amount of Term Loans
at such time.
 
“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of any arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
 
 

--------------------------------------------------------------------------------

 
 
16
 
 
“Reset Date” means each date on which the Index will be determined.  The Reset
Dates for any LIBOR Loans will be (a) for each Interest Period applicable
thereto, the date that LIBO Rates are set for such Loans for such Interest
Period and (b) for any LIBOR Loan with an Interest Period of greater than three
months, at the end of each successive three-month period during such Interest
Period.  The Reset Dates for any ABR Loans will be the Closing Date and the
first day of each calendar quarter thereafter.
 
“Revolving Borrowing Request” means a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.03.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans at such
time.
 
“Revolving Loan” means a Loan made pursuant to Section 2.03.
 
“Securities Act” means the Securities Act of 1933, as from time to time amended,
and any successor statutes.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board (a) with respect to the Base CD Rate, to which the
Administrative Agent is subject for new negotiable nonpersonal time deposits in
dollars of over $100,000 with maturities approximately equal to (i) three months
and (b) with respect to the LIBO Rate, to which the Lender is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
 
“Subsidiary” means, with respect to any Person, a corporation of which shares of
stock having ordinary voting power (other than stock having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation are at the time owned, directly
or indirectly through one or more intermediaries, or both, by such Person.
 
“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent hereunder.
 
 “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Term Borrowing Request” means a request by the Borrower for a conversion of
Revolving Loans to Term Loans in accordance with Section 2.05.
 
“Termination Date” means August 13, 2010.
 
“Term Loan” means a Loan made pursuant to Section 2.04.
 
 
 

--------------------------------------------------------------------------------

 
 
17
 
 
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and the use of the proceeds thereof.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate, the Alternate Base Rate or, in the
case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR
Revolving Loan”).  Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or by
Class and Type (e.g., a “LIBOR Revolving Borrowing”).
 
SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP; provided that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such
 
 
 

--------------------------------------------------------------------------------

 
 
18
 
 
change shall have become effective until  such notice shall have been withdrawn
or such provision  amended in accordance herewith.
 
ARTICLE II
 
The Credits
 
SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (b) the sum of the total Revolving Credit Exposures plus
the aggregate principal amount of outstanding Competitive Loans exceeding the
total Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.
 
SECTION 2.02.  Loans and Borrowings.  (a)  Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments.  Each Term Loan shall be part of a
Borrowing consisting of Term Loans made by the Lenders ratably in accordance
with their respective Commitments.  Each Competitive Loan shall be made in
accordance with the procedures set forth in Section 2.06.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments and
Competitive Bids of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.
 
(b)           Subject to Section 2.14, (i) each Revolving Borrowing or Term
Borrowing, as applicable, shall be comprised entirely of ABR Loans or LIBOR
Loans as the Borrower may request in accordance herewith, and (ii) each
Competitive Borrowing shall be comprised entirely of LIBOR Loans or Fixed Rate
Loans as the Borrower may request in accordance herewith.  Each Lender at its
option may make any LIBOR Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement and shall not cause the Borrower to
incur as of the date of the exercise of such option any greater liability than
it shall then have under Sections 2.15 and 2.17.
 
(c)           At the commencement of each Interest Period for any LIBOR
Revolving Borrowing or LIBOR Term Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $5,000,000 and not less than
$10,000,000.  At the time that each ABR Revolving Borrowing or ABR Term
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $5,000,000 and not less than $10,000,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments.  Each Competitive Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $5,000,000.  Borrowings of more than one Type and Class may be
outstanding at the same time; provided that
 
 
 

--------------------------------------------------------------------------------

 
 
19
 
 
there shall not at any time be more than a total of 10 LIBOR Revolving
Borrowings or 10 LIBOR Term Borrowings outstanding.
 
(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Termination Date (if such Interest Period commences prior thereto) or
the Maturity Date (if such Interest Period commences on or after the Termination
Date).
 
SECTION 2.03.  Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a LIBOR Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the day of the proposed Borrowing.  Each such telephonic Revolving
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Revolving
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower.  Each such telephonic and written Revolving Borrowing Request
shall specify the following information in compliance with Section 2.02:
 
(i)         the aggregate amount of the requested Borrowing;
 
(ii)         the date of such Borrowing, which shall be a Business Day;
 
(iii)         whether such Borrowing is to be an ABR Borrowing or a LIBOR
Borrowing;
 
(iv)         in the case of a LIBOR Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(v)         the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.07.
 
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested LIBOR Revolving Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Revolving Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
 
SECTION 2.04.  Term Loans.  The Revolving Loans outstanding at the close of
business on the Termination Date shall, at the option of the Borrower by notice
given to the Administrative Agent as provided in Section 2.05 but subject to the
terms and conditions hereof (including Section 4.02), convert on such date into
term loans (the “Term Loans”) to the Borrower.  The Term Loans may from time to
time be (a) LIBOR Loans, (b) ABR Loans or (c) a
 
 
 

--------------------------------------------------------------------------------

 
 
20
 
 
combination thereof, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.05 and 2.08.
 
SECTION 2.05.  Request for Term Borrowing.  To request the conversion of the
Revolving Loans to Term Loans as contemplated in Section 2.04, the Borrower
shall notify the Administrative Agent of such request by telephone prior to
11:00 A.M., New York City time, (a) three Business Days prior to the Termination
Date, if all or any part of the Term Loans are to be initially a LIBOR Borrowing
or (b) on the Termination Date, otherwise.  Such telephonic Term Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Term Borrowing Request in a
form approved by the Administrative Agent and signed by the Borrower.  Each such
telephonic and written Term Borrowing Request shall specify the following
information in compliance with Section 2.02:
 
(i)         the aggregate amount of the requested conversion;
 
(ii)         the date of such conversion, which shall be the Termination Date;
 
(iii)         whether after giving effect to such conversion, the outstanding
Term Loans are to consist of an ABR Borrowing or a LIBOR Borrowing, or a
combination thereof; and
 
(iv)         in the case of a LIBOR Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
 
If no election as to the Type of Term Loans is specified, then the requested
Term Loans shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested LIBOR Term Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Term Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan converted as part of the requested Borrowing.  The
aggregate principal amount of the Term Loans shall be equal to the aggregate
principal amount of the Revolving Loans then outstanding and the Term Loans
shall be made by conversion of such Revolving Loans, without any payments being
made by the Lenders.
 
SECTION 2.06.  Competitive Bid Procedure.  (a)  Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
the Borrower may request Competitive Bids and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans; provided
that the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans at any time shall not exceed
the total Commitments.  To request Competitive Bids, the Borrower shall notify
the Administrative Agent of such request by telephone, in the case of a LIBOR
Borrowing, not later than 11:00 a.m., New York City time, four Business Days
before the date of the proposed Borrowing and, in the case of a Fixed Rate
Borrowing, not later than 10:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing; provided that the Borrower may submit
up to (but not more than) three Competitive Bid Requests on the same day, but a
Competitive Bid Request shall not be made within five Business Days after the
date of any
 
 
 

--------------------------------------------------------------------------------

 
 
21
 
 
previous Competitive Bid Request, unless any and all such previous Competitive
Bid Requests shall have been withdrawn or all Competitive Bids received in
response thereto rejected.  Each such telephonic Competitive Bid Request shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Competitive Bid Request in a form approved by the Administrative
Agent and signed by the Borrower.  Each such telephonic and written Competitive
Bid Request shall specify the following information in compliance with Section
2.02:
 
(i)         the aggregate amount of the requested Borrowing;
 
(ii)         the date of such Borrowing, which shall be a Business Day;
 
(iii)         whether such Borrowing is to be a LIBOR Borrowing or a Fixed Rate
Borrowing;
 
(iv)         the Interest Period to be applicable to such Borrowing, which shall
be a period contemplated by the definition of the term “Interest Period”; and
 
(v)         the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.07.
 
Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.
 
(b)           Each Lender may (but shall not have any obligation to) make one or
more Competitive Bids to the Borrower in response to a Competitive Bid
Request.  Each Competitive Bid by a Lender must be in a form approved by the
Administrative Agent and must be received by the Administrative Agent by
telecopy, in the case of a LIBOR Competitive Borrowing, not later than
9:30 a.m., New York City time, three Business Days before the proposed date of
such Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not later
than 9:30 a.m., New York City time, on the proposed date of such Competitive
Borrowing.  Competitive Bids that do not conform substantially to the form
approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender as
promptly as practicable.  Each Competitive Bid shall specify (i) the principal
amount (which shall be a minimum of $5,000,000 and an integral multiple of
$1,000,000 and which may equal the entire principal amount of the Competitive
Borrowing requested by the Borrower) of the Competitive Loan or Loans that the
Lender is willing to make, (ii) the Competitive Bid Rate or Rates at which the
Lender is prepared to make such Loan or Loans (expressed as a percentage rate
per annum in the form of a decimal to no more than four decimal places) and
(iii) the Interest Period applicable to each such Loan and the last day thereof.
 
(c)           The Administrative Agent shall promptly notify the Borrower by
telecopy of the Competitive Bid Rate and the principal amount specified in each
Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.
 
(d)           Subject only to the provisions of this paragraph, the Borrower may
accept or reject any Competitive Bid.  The Borrower shall notify the
Administrative Agent by
 
 
 

--------------------------------------------------------------------------------

 
 
22
 
 
telephone, confirmed by telecopy in a form approved by the Administrative Agent,
whether and to what extent it has decided to accept or reject each Competitive
Bid, in the case of a LIBOR Competitive Borrowing, not later than 10:30 a.m.,
New York City time, three Business Days before the date of the proposed
Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not later than
10:30 a.m., New York City time, on the proposed date of the Competitive
Borrowing; provided that (i) the failure of the Borrower to give such notice
shall be deemed to be a rejection of each Competitive Bid, (ii) the Borrower
shall not accept a Competitive Bid made at a particular Competitive Bid Rate for
a particular Interest Period if the Borrower rejects a Competitive Bid made at a
lower Competitive Bid Rate for the same Interest Period, (iii) the aggregate
amount of the Competitive Bids accepted by the Borrower shall not exceed the
aggregate amount of the requested Competitive Borrowing specified in the related
Competitive Bid Request, (iv) to the extent necessary to comply with clause
(iii) above, the Borrower may accept Competitive Bids at the same Competitive
Bid Rate in part, which acceptance, in the case of multiple Competitive Bids at
such Competitive Bid Rate, shall be made pro rata in accordance with the amount
of each such Competitive Bid, and (v) except pursuant to clause (iv) above, no
Competitive Bid shall be accepted for a Competitive Loan unless such Competitive
Loan is in a minimum principal amount of $5,000,000  and an integral multiple of
$1,000,000; provided further that if a Competitive Loan must be in an amount
less than $5,000,000 because of the provisions of clause (iv) above, such
Competitive Loan may be for a minimum of $1,000,000 or any integral multiple
thereof, and in calculating the pro rata allocation of acceptances of portions
of multiple Competitive Bids at a particular Competitive Bid Rate pursuant to
clause (iv) the amounts shall be rounded to integral multiples of $1,000,000 in
a manner determined by the Borrower.  A notice given by the Borrower pursuant to
this paragraph shall be irrevocable.
 
(e)           The Administrative Agent shall promptly notify each bidding Lender
by telecopy whether or not its Competitive Bid has been accepted (and, if so,
the amount and Competitive Bid Rate so accepted), and each successful bidder
will thereupon become bound, subject to the terms and conditions hereof, to make
the Competitive Loan in respect of which its Competitive Bid has been accepted.
 
(f)           If the Administrative Agent shall elect to submit a Competitive
Bid in its capacity as a Lender, it shall submit such Competitive Bid directly
to the Borrower at least one quarter of an hour earlier than the time by which
the other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.
 
SECTION 2.07.  Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.  The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Revolving Borrowing
Request or Competitive Bid Request.
 
(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed time of any Borrowing (in the case of a LIBOR
Borrowing) or the proposed
 
 
 

--------------------------------------------------------------------------------

 
 
23
 
 
time of any Borrowing (in the case of an ABR Borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the Federal Funds Effective Rate or (ii) in the
case of the Borrower, the interest rate applicable to ABR Loans.  If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.
 
SECTION 2.08.  Interest Elections.  (a)  Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
LIBOR Revolving Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request.  Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a LIBOR Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Competitive Borrowings,
which may not be converted or continued.
 
(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Revolving Borrowing Request would be required under Section 2.03 or that a Term
Borrowing Request would be required under Section 2.05 if the Borrower were
requesting a Revolving Borrowing or conversion of Revolving Loans to Term Loans,
as applicable, of the Type resulting from such election to be made on the
effective date of such election.  Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
 
(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
 
(i)        the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii)        the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
 
 

--------------------------------------------------------------------------------

 
 
24
 
 
(iii)        whether the resulting Borrowing is to be an ABR Borrowing or a
LIBOR Borrowing; and
 
(iv)        if the resulting Borrowing is a LIBOR Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.
 
(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a LIBOR Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing.  Notwithstanding any contrary provision hereof,
(a) if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower, then,
so long as an Event of Default is continuing (i) no outstanding Revolving
Borrowing may be converted to or continued as a LIBOR Borrowing, (ii) no
outstanding Term Borrowing may be converted to or continued as a LIBOR Borrowing
and (iii) unless repaid, each LIBOR Revolving Borrowing shall be converted to an
ABR Borrowing at the end of the Interest Period applicable thereto, and (b) no
Revolving Loan or Term Loan may be converted into or continued as a LIBOR
Borrowing after the date that is one month prior to the Termination Date or the
Maturity Date, as the case may be.
 
SECTION 2.09.  Termination and Reduction of Commitments.  (a)  Unless previously
terminated, the Commitments shall terminate on the Termination Date.
 
(b)           The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in minimum aggregate amounts of $10,000,000 (unless the total
Commitment at such time is less than $10,000,000, in which case, in an amount
equal to the total Commitment at such time) and, if such reduction is greater
than $10,000,000, in integral multiples of $5,000,000 in excess of such amount
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans would exceed the total
Commitments.
 
(c)           The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments
 
 
 

--------------------------------------------------------------------------------

 
 
25
 
 
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments shall be permanent.  Termination of
the Commitments prior to the Termination Date shall also terminate the
obligations of the Lenders to convert the Revolving Loans to Term Loans.  Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
 
SECTION 2.10.  Repayment of Loans; Evidence of Debt.  (a)  The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of the Revolving Loan of each
Lender on the Termination Date (subject to the provisions of Section 2.04), (ii)
to the Administrative Agent for the account of each Lender the then unpaid
principal amount of the Term Loan of such Lender on the Maturity Date, and (iii)
to the Administrative Agent for the account of each Lender with an outstanding
Competitive Loan the then unpaid principal amount of such Competitive Loan on
the last day of the Interest Period applicable to such Loan.
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d)           The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.  If there is
a conflict in entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section, the entries made in the accounts maintained by the
Administrative Agent shall be such prima facie evidence of the existence and
amounts of the obligations.
 
(e)           Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.
 
SECTION 2.11.  Prepayment of Loans.  (a)  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section;
provided that the Borrower shall not have the right to prepay any Competitive
Loan without the prior consent of the Lender thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
26
 
 
(b)           The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a LIBOR Revolving Borrowing, not later than 11:00 a.m., New York
City time, three Business Days before the date of prepayment or (ii) in the case
of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, on the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09.  Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02.  Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13
and shall be subject to Section 2.16.  Amounts prepaid on account of Term Loans
may not be reborrowed.
 
SECTION 2.12.  Fees.  (a)  The Borrower agrees to pay to the Administrative
Agent, for the account of each Lender, a commitment fee, which shall accrue at
the Applicable Rate on the daily amount of the Available Commitment of such
Lender during the period from and including the Effective Date to the last day
of the Availability Period, but excluding the date on which such Commitment
terminates.  Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof.  All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).
 
(b)           The Borrower agrees to pay to the Administrative Agent, for the
account of each Lender, a term-out fee in an amount equal to 1.00% of the
aggregate principal amount of any Revolving Loans of such Lender requested to be
converted to Term Loans pursuant to Section 2.04, payable on the Termination
Date.
 
(c)           The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
 
(d)           The Borrower agrees to pay to the Syndication Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Syndication Agent.
 
(e)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees and term-out fees to the Lenders.  Fees paid shall
not be refundable under any circumstances.
 
SECTION 2.13.  Interest.  (a)  The Loans comprising each ABR Borrowing shall
bear interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Rate then in effect for such Borrowing.
 
 
 

--------------------------------------------------------------------------------

 
 
27
 
 
(b)           The Loans comprising each LIBOR Borrowing shall bear interest at a
rate per annum equal to (i) in the case of a LIBOR Revolving Loan or a LIBOR
Term Loan, the LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate then in effect for such Borrowing, or (ii) in the case
of a LIBOR Competitive Loan, the LIBO Rate for the Interest Period in effect for
such Borrowing plus (or minus, as applicable) the Margin applicable to such
Loan.
 
(c)           Each Fixed Rate Loan shall bear interest at a rate per annum equal
to the Fixed Rate applicable to such Loan.
 
(d)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (x) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided above or (y) in the case of
any other amount, 2% plus the rate applicable to ABR Loans as provided above.
 
(e)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (d) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, (iii) in the event of any conversion of any LIBOR Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion and (iv) all
accrued interest shall be payable upon termination of the Commitments.
 
(f)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate or
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.14.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a LIBOR Borrowing:
 
(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate, as applicable, for such Interest Period;
or
 
(b)           the Administrative Agent is advised by the Required Lenders (or,
in the case of a LIBOR Competitive Loan, the Lender that is required to make
such Loan) that the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;
 
 
 

--------------------------------------------------------------------------------

 
 
28
 
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing or Term
Borrowing to, or continuation of any Revolving Borrowing or Term Borrowing as, a
LIBOR Borrowing shall be ineffective, (ii) if any Borrowing Request requests a
LIBOR Borrowing, such Borrowing shall be made as an ABR Borrowing and (iii) any
request by the Borrower for a LIBOR Competitive Borrowing shall be ineffective;
provided that (A) if the circumstances giving rise to such notice do not affect
all the Lenders, then requests by the Borrower for LIBOR Competitive Borrowings
may be made to Lenders that are not affected thereby and (B) if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
 
SECTION 2.15.  Increased Costs.  (a)  If any Change in Law shall:
 
(i)      impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement as is
covered by Section 2.15 (c)); or
 
(ii)      impose on any Lender or the London interbank market any other
condition affecting this Agreement or LIBOR Loans or Fixed Rate Loans made by
such Lender therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) (excluding any such increased
costs from Taxes or Excluded Taxes) or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will upon notice by such Lender pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
 
(b)           If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower, upon notice by such
Lender, will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered to the extent allocable to this Agreement.
 
(c)           The Borrower shall pay to each Lender at any time when such Lender
is required to maintain reserves for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board), additional interest
on the unpaid principal amount of each LIBOR Loan of such Lender from the date
of such requirement until such principal amount is paid in full or such
requirement ceases at the rate per annum equal to (i) the LIBO rate for the
relevant Interest Period multiplied by (ii) the Statutory Reserve Rate for such
Lender minus (iii)
 
 
 

--------------------------------------------------------------------------------

 
 
29
 
 
such LIBO Rate, payable upon notice by such Lender on each Interest Payment Date
for such LIBOR Loan.
 
(d)           A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a), (b) or (c) of this Section shall be delivered to
the Borrower and shall be conclusive absent manifest error.  The Borrower shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.
 
(e)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof.
 
(f)           Notwithstanding the foregoing provisions of this Section, a Lender
shall not be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.
 
SECTION 2.16.  Break Funding Payments.  In the event of (a) the payment of any
principal of any LIBOR Loan or Fixed Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any LIBOR Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any LIBOR Loan on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice is permitted to be revocable under
Section 2.11(b) and is revoked in accordance therewith), (d) the failure to
borrow any Competitive Loan after accepting the Competitive Bid to make such
Loan, or (e) the assignment of any LIBOR Loan or Fixed Rate Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event (excluding any loss of anticipated profits).  In the case of a LIBOR Loan,
the loss to any Lender attributable to any such event shall be deemed to include
an amount determined by such Lender to be equal to the excess, if any, of
(i) the amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the LIBO Rate for such Interest Period, over (ii) the
amount of interest that such Lender would earn on such principal amount for such
period if such Lender were to invest such principal amount for such period at
the interest rate that would be bid by such Lender (or an affiliate of such
Lender) for dollar deposits from other banks in the eurodollar market at the
commencement of such period.  A
 
 
 

--------------------------------------------------------------------------------

 
 
30
 
 
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
 
SECTION 2.17.  Taxes.  (a)  Any and all payments by or on account of any
obligation of the Borrower hereunder to, or for the account of, any Lender or
any recipient of any payment to be made by or on account of any obligation of
the Borrower under this Agreement shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that, if the
Borrower or any Loan Guarantor, as the case may be, shall be required to deduct
any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), the Administrative Agent or Lender receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower or such Loan Guarantor shall make such deductions and (iii) the
Borrower or such Loan Guarantor shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
 
(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)           The Borrower shall indemnify the Administrative Agent, and each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent or such Lender and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto.
 
(d)           Each Lender shall indemnify the Administrative Agent, within 10
days after demand therefor, for the full amount of any Excluded Taxes
attributable to such Lender that are payable or paid by the Administrative
Agent, and reasonable expenses arising therefrom or with respect thereto,
whether or not such Excluded Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.
 
(e)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(f)           Any Lender that is entitled to an exemption from or reduction of
any applicable withholding tax with respect to payments under this Agreement
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced rate
of withholding.  All reasonable out-of-pocket expenses incurred by such Lender
in connection with the completion of such forms or documentation (other than
with respect to forms
 
 
 

--------------------------------------------------------------------------------

 
 
31
 
 
applicable to U.S. withholding tax) shall be borne by the Borrower.  In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.  Without
limiting the generality of the foregoing, each Foreign Lender shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement or changes its lending office (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent),
whichever of the following is applicable:
 
(i)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,
 
(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit B to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (D) the interest payments in
question are not effectively connected with the United States trade or business
conducted by such Lender (a “U.S. Tax Compliance Certificate”) and (y) duly
completed copies of  Internal Revenue Service Form W-8BEN,
 
(iv)           to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), an Internal Revenue Service Form W-8IMY,
accompanied by a Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate, Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that, if the Foreign Lender is a partnership (and not a participating
Lender) and one or more beneficial owners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such beneficial owner, or
 
(v)           any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.
 
Each Lender agrees that if any form or certification previously delivered by it
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
 
 

--------------------------------------------------------------------------------

 
 
32
 
 
(g)           If any Lender or the Administrative Agent determines, in its sole
discretion, that it has received a refund attributable to any Indemnified Taxes
or Other Taxes paid by the Borrower or for which such Lender or the
Administrative Agent has received payment from the Borrower hereunder, such
Lender or the Administrative Agent, within 30 days of such receipt, shall
deliver to the Borrower the amount of such refund (but only to the extent of
indemnity payments made under this Section with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
such Lender or the Administrative Agent and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided however, that the Borrower, upon the request of such Lender or
Administrative Agent, agrees to repay the amount paid over pursuant to this
Section 2.17(g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Lender or the Administrative Agent in
the event that such Lender or the Administrative Agent is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will any Lender be required to pay any amount
to the Borrower the payment of which would place such Lender or the
Administrative Agent in a less favorable net after-Tax position than such Lender
or the Administrative Agent would have been in if the indemnification payments
or additional amounts giving rise to such refund had never been paid.  This
paragraph shall not be construed to require any Lender or the Administrative
Agent to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the Borrower or any other Person.
 
(h)           Each Lender that is a “U.S. Person” as defined in Section
7701(a)(3) of the Code shall, at the reasonable request of the Borrower or the
Administrative Agent and to the extent it is legally entitled to do so, deliver
to the Borrower or the Administrative Agent two U.S. Internal Revenue Service
Form W-9s (or substitute or successor form), properly completed and duly
executed, certifying that such Lender is exempt from the United States backup
withholding; provided, that for the avoidance of doubt, the failure to deliver
such forms shall not subject any Lender that may be treated as an exempt
recipient based on the indicators described in Treasury Regulation
1.6049-4(c)(1)(ii) to backup withholding.
 
SECTION 2.18.  Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a)  The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, or fees, or under Section 2.15, 2.16
or 2.17, or otherwise) prior to 2:00 p.m., New York City time, on the date when
due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except that payments pursuant to Sections 2.15, 2.16, 2.17 and
9.03 shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt
thereof.  If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.  All payments hereunder shall be made
in dollars.
 
 
 

--------------------------------------------------------------------------------

 
 
33
 
 
(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, to pay interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, to pay principal then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.
 
(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or Term Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans or Term Loans and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Revolving Loans or
Term Loans of other Lenders to the extent necessary so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans or Term Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered,  such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
 
(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.
 
(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.07(b) or 2.18(d), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
 
 
 

--------------------------------------------------------------------------------

 
 
34
 
 
SECTION 2.19.  Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.15, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous in any material respect to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
 
(b)           If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement (other than any outstanding
Competitive Loans held by it) to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not unreasonably be withheld, (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans (other than Competitive Loans), accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts) and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
 
SECTION 2.20.  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


(a)            fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.12;
 
(b)            the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders, or that would (i) increase or extend the Commitment of a Defaulting
Lender or subject such Defaulting Lender to any additional obligations, (ii)
change this Section
 
 
 

--------------------------------------------------------------------------------

 
 
35
 
 
2.20 or Section 9.02, (iii) reduce the principal amount of any Loan made by a
Defaulting Lender or reduce the rate of the interest thereon, or reduce any fees
payable to a Defaulting Lender hereunder, (iv) postpone the scheduled date of
payment of the principal amount of any Loan made by a Defaulting Lender, or any
interest thereon, or any fees payable hereunder to a Defaulting Lender or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any commitment of a Defaulting Lender or (v) change any
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any right hereunder or make any determination or grant
any consent hereunder, shall in each case require the consent of such Defaulting
Lender;
 
(c)            any amount payable to such Defaulting Lender hereunder (whether
on account of principal, interest, fees or otherwise and including any amount
that would otherwise be payable to such Defaulting Lender pursuant to Section
2.18 but excluding Section 2.19) may, in lieu of being distributed to such
Defaulting Lender, be applied by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, to the funding of any Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement and (iii) third, to such Defaulting Lender; provided that if such
payment is (x) a prepayment of the principal amount of any Loans and (y) made at
a time when the conditions set forth in Section 4.02 are satisfied, such payment
shall be applied solely to prepay the Loans of all non-Defaulting Lenders pro
rata prior to being applied to the prepayment of any Loans of any Defaulting
Lender.
 
In the event that the Administrative Agent and the Borrower each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall purchase at par such
of the Loans of the other Lenders (other than Competitive Loans) as the
Administrative shall determine may be necessary in order for such Lender to hold
such Loans in accordance with its Applicable Percentage.
 
SECTION 2.21.  Proceeds.  The proceeds of the Loans made by the Lenders to the
Borrower shall be used for acquisitions, repurchases of capital stock of the
Borrower, the funding of dividends payable to shareholders of the Borrower and
for general corporate purposes of the Borrower (including commercial paper
back-up).
 
ARTICLE III
 
Representations and Warranties
 
The Borrower represents and warrants to the Lenders that the following
statements are true, correct and complete:
 
SECTION 3.01.  Organization, Powers and Good Standing.  (a)  Each of the Loan
Parties is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization.  Each Loan Party has all requisite
power and authority (i) to own and operate its properties and to carry on its
business as now conducted and proposed to be conducted, except where the lack of
power and authority would not have a Material Adverse Effect and (ii)
 
 
 

--------------------------------------------------------------------------------

 
 
36
 
 
to enter into this Agreement and to carry out the transactions contemplated
hereby and, in the case of the Borrower, to issue the Notes.
 
(b)           Each Loan Party is in good standing wherever necessary to carry on
its present business and operations, except in jurisdictions in which the
failure to be in good standing would not have a Material Adverse Effect.
 
(c)           All of the Material Subsidiaries of the Borrower, as of the
Effective Date, are identified in Schedule 3.01 annexed hereto.  Each Material
Subsidiary of the Borrower is validly existing and in good standing under the
laws of its respective jurisdiction of organization and has all requisite power
and authority to own and operate its properties and to carry on its business as
now conducted except where failure to be in good standing or a lack of power and
authority would not have a Material Adverse Effect.
 
SECTION 3.02.  Authorization of Borrowing, etc.  (a)  The execution, delivery
and performance of this Agreement (including by execution and delivery of any
Joinder Agreement) by each of the Loan Parties, and in the case of the Borrower,
the issuance, delivery and payment of the Notes and the borrowing of the Loans,
have been duly authorized by all necessary corporate action.
 
(b)           The execution, delivery and performance by each Loan Party of this
Agreement, and the issuance, delivery and performance of the Notes by the
Borrower and the borrowing of the Loans by the Borrower, do not and will not (i)
violate any provision of law applicable to such Loan Party or any of its
Material Subsidiaries, (ii) violate the certificate of incorporation or bylaws
of such Loan Party or any of its Material Subsidiaries, (iii) violate any order,
judgment or decree of any court or other agency of government binding on such
Loan Party or any of its Material Subsidiaries, conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any contractual obligation of such Loan Party or any of its Material
Subsidiaries, result in or require the creation or imposition of any Lien upon
any of the material properties or assets of such Loan Party or any of its
Material Subsidiaries or require any approval of stockholders or any approval or
consent of any Person under any contractual obligation of such Loan Party or any
of its Material Subsidiaries other than such approvals and consents which have
been or will be obtained on or before the Effective Date; except for any
violation, conflict, default, breach, lien or lack of approval the existence of
which would not have a Material Adverse Effect.
 
(c)           The execution, delivery and performance by each Loan Party of this
Agreement, and in the case of the Borrower, the issuance, delivery and
performance by the Loan Parties of the Notes, will not require on the part of
such Loan Party any registration with, consent or approval of, or notice to, or
other action to, with or by, any federal, state or other governmental authority
or regulatory body other than any such registration, consent, approval, notice
or other action which has been duly made, given or taken.
 
(d)           This Agreement is and each of the Notes when executed and
delivered by the Borrower, will be a legally valid and binding obligation of
each Loan Party that is party thereto enforceable against such Loan Party in
accordance with its respective terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar
 
 
 

--------------------------------------------------------------------------------

 
 
37
 
 
laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability.
 
SECTION 3.03.  Financial Condition.  The Borrower has delivered to the
Administrative Agent the following materials:  (i) audited consolidated
financial statements of the Borrower and its Subsidiaries for the year ended
December 31, 2008 and (ii) unaudited consolidated financial statements of the
Borrower and its Subsidiaries for the Fiscal Quarters ended March 31, 2009 and
June 30, 2009 (collectively, the “Financial Statements”).  All such Financial
Statements were prepared in accordance with GAAP except for the preparation of
footnote disclosures for the unaudited statements.  All such Financial
Statements fairly present the consolidated financial position of the Borrower
and its Subsidiaries as at the respective dates thereof and the consolidated
statements of income and changes in financial position of the Borrower and its
Subsidiaries for each of the periods covered thereby, subject, in the case of
any unaudited interim financial statements, to changes resulting from normal
year-end adjustments.
 
SECTION 3.04.  No Adverse Material Change.  Since December 31, 2008, there has
been no change in the business, operations, properties, assets or financial
condition of the Borrower or any of its Subsidiaries, which has been, either in
any case or in the aggregate, materially adverse to the Borrower and its
Subsidiaries taken as a whole.
 
SECTION 3.05.  Litigation.  Except as disclosed in the Borrower’s Reports on
Form 10-K for the year ended December 31, 2008 and the Borrower’s Reports on
Form 10-Q for the quarters ended March 31, 2009 and June 30, 2009 or in Schedule
3.05 to this Agreement, there is no action, suit, proceeding, governmental
investigation (including, without limitation, any of the foregoing relating to
laws, rules and regulations relating to the protection of the environment,
health and safety) of which the Borrower has knowledge or arbitration (whether
or not purportedly on behalf of the Borrower or any of its Subsidiaries) at law
or in equity or before or by any Governmental Authority, domestic or foreign,
pending or, to the knowledge of the Borrower, threatened against the Borrower or
any of its Subsidiaries or affecting any property of the Borrower or any of its
Subsidiaries which (i) challenges the validity of this Agreement or any Note or
(ii) could reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.06.  Payment of Taxes.  Except to the extent permitted by Section 5.03
hereof, the Borrower has paid or caused to be paid all taxes, assessments, fees
and other governmental charges upon the Borrower and each of its Subsidiaries
and upon their respective properties, assets, income and franchises, except for
any taxes the failure of which to pay would not have a Material Adverse Effect
(provided that no Tax Lien has been filed, and, to the knowledge of the
Borrower, no claim is being asserted with respect to any such Tax, fee or other
charge) or which are not yet due and payable or which are being contested in
good faith.  The Borrower does not know of any proposed tax assessment against
the Borrower or such Subsidiary that would have a Material Adverse Effect, which
is not being contested in good faith by the Borrower or such Subsidiary;
provided that such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.
 
SECTION 3.07.  Governmental Regulation.  The Borrower is not an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.
 
 
 

--------------------------------------------------------------------------------

 
 
38
 
 
SECTION 3.08.  Securities Activities.  The Borrower is not engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying any Margin Stock.
 
SECTION 3.09.  ERISA.  Except as could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect: (i) the Borrower and
each of its ERISA Affiliates is in compliance with the applicable provisions of
ERISA and the provisions of the Code relating to Plans and the regulations and
published interpretations thereunder; (ii) no ERISA Event has occurred or is
reasonably expected to occur; and (iii) all amounts required by applicable law
with respect to, or by the terms of, any retiree welfare benefit arrangement
maintained by the Borrower or any ERISA Affiliate or to which the Borrower or
any ERISA Affiliate has an obligation to contribute have been accrued in
accordance with Statement of Financial Accounting Standards No. 106.
 
(b)           Except as, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect: (i) all employer and employee contributions
required by applicable law or by the terms of any Foreign Benefit Arrangement or
Foreign Plan have been made, or, if applicable, accrued in accordance with
normal accounting practices; (ii) the accrued benefit obligations of each
Foreign Plan (based on those assumptions used to fund such Foreign Plan) with
respect to all current and former participants do not exceed the assets of such
Foreign Plan; (iii) each Foreign Plan that is required to be registered has been
registered and has been maintained in good standing with applicable regulatory
authorities; and (iv) each Foreign Benefit Arrangement and Foreign Plan is in
compliance (A) with all material provisions of applicable law and all material
applicable regulations and published interpretations thereunder with respect to
such Foreign Benefit Arrangement or Foreign Plan and (B) with the terms of such
arrangement or plan.
 
SECTION 3.10.  Disclosure.  As of the Closing Date, neither the Confidential
Information Memorandum dated July 29, 2009, nor any of the other reports,
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
ARTICLE IV­
 
Conditions
 
SECTION 4.01.  Effective Date.  The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
 
(a)           The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy or e-mail
 
 
 

--------------------------------------------------------------------------------

 
 
39
 
 
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.
 
(b)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Kenneth M. Vittor, General Counsel to the Borrower,
substantially in the form of Exhibit C, and covering such other matters relating
to the Loan Parties, this Agreement or the Transactions as the Required Lenders
shall reasonably request.
 
(c)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.
 
(d)           The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a financial
officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
 
(e)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all reasonable and actual
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.
 
(f)           The Administrative Agent shall have received evidence satisfactory
to it that the Existing Facility has been terminated and all amounts, if any,
owing by the Borrower thereunder have been paid in full.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans hereunder shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 9.02) at or prior to 3:00
p.m., New York City time, on September 11, 2009 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).
 
SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a
Revolving Loan or convert a Revolving Loan to a Term Loan on the occasion of any
Borrowing is subject to the satisfaction of the following conditions:
 
(a)           The representations and warranties of the Borrower set forth in
this Agreement (other than in Section 3.04 and Section 3.05(ii) for any Loan
made after the Effective Date) shall be true and correct in all material
respects on and as of the date of such Borrowing, except to the extent that such
representations and warranties specifically relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.
 
(b)           At the time of and immediately after giving effect to such
Borrowing no Default shall have occurred and be continuing.
 
 
 

--------------------------------------------------------------------------------

 
 
40
 
 
Each Borrowing and the conversion of the Revolving Loans into Term Loans
pursuant to Sections 2.04 and 2.05 shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.
 
ARTICLE V
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:
 
SECTION 5.01.  Financial Statements and Other Reports.  The Borrower and each of
its Subsidiaries will maintain a system of accounting established and
administered in accordance with sound business practices to permit preparation
of consolidated financial statements in conformity with GAAP and the Borrower
will deliver to the Administrative Agent (which will deliver copies thereof to
the Lenders) (except to the extent otherwise expressly provided below in
subsection 5.01(b)(ii)):
 
(a)           (i)           as soon as practicable and in any event within 45
days after the end of each of the first three Fiscal Quarters of each Fiscal
Year ending after the Effective Date the consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such period, and the
related consolidated statements of income and shareholders’ equity and cash
flows of the Borrower and its consolidated Subsidiaries in each case certified
by the chief financial officer or controller of the Borrower that they fairly
present the financial condition of the Borrower and its consolidated
Subsidiaries as at the dates indicated and the results of their operations and
changes in their financial position, subject to changes resulting from audit and
normal year-end adjustments, based on the Borrower’s normal accounting
procedures applied on a consistent basis (except as noted therein);
 
(ii)       as soon as practicable and in any event within 90 days after the end
of each Fiscal Year the consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such year and the related
consolidated statements of income and shareholders’ equity and cash flows of the
Borrower and its consolidated Subsidiaries for such Fiscal Year, accompanied by
a report thereon of an Independent Public Accountant which report shall be
unqualified as to (w) the accuracy of all numbers or amounts set forth in such
financial statements, (x) the inclusion or reflection in such financial
statements of all amounts pertaining to contingencies required to be included or
reflected therein in accordance with GAAP, (y) going concern and (z) scope of
audit and shall state that such consolidated financial statements present fairly
the financial position of the Borrower and its consolidated Subsidiaries as at
the dates indicated and the results of their operations and changes in their
financial position for the periods indicated in conformity with GAAP applied on
a basis consistent with prior years (except as noted in such report and approved
by such Independent Public Accountant) and that the examination by such
Independent Public Accountant in connection with such
 
 
 

--------------------------------------------------------------------------------

 
 
41
 
 
consolidated financial statements has been made in accordance with generally
accepted auditing standards;
 
The Borrower will be deemed to have complied with the requirements of Section
5.01(a)(i) hereof if within 45 days after the end of each Fiscal Quarter (other
than the final Fiscal Quarter) of each of its Fiscal Years, a copy of the
Borrower’s Form 10-Q as filed with the Securities and Exchange Commission with
respect to such Fiscal Quarter is furnished to the Administrative Agent, and the
Borrower will be deemed to have complied with the requirements of Section
5.01(a)(ii) hereof if within 90 days after the end of each of its Fiscal Years,
a copy of the Borrower’s Annual Report on Form 10-K as filed with the Securities
and Exchange Commission with respect to such Fiscal Year is furnished to the
Administrative Agent:
 
(b)           (i)           together with each delivery of financial statements
of the Borrower and its consolidated Subsidiaries pursuant to subdivisions
(a)(i) and (a)(ii) above, (x) an Officer’s Certificate of the Borrower stating
that the signer has reviewed the terms of this Agreement and has made, or caused
to be made under such signer’s supervision, a review in reasonable detail of the
transactions and condition of the Borrower and its consolidated Subsidiaries
during the accounting period covered by such financial statements and that such
review has not disclosed the existence during or at the end of such accounting
period, and that the signer does not have knowledge of the existence as at the
date of the Officers’ Certificate, of any condition or event which constitutes
an Event of Default or Default, or, if any such condition or event existed or
exists, specifying the nature and period of existence thereof and what action
the Borrower has taken, is taking and proposes to take with respect thereto; and
(y) an Officer’s Certificate demonstrating in reasonable detail compliance with
the restrictions contained in Section 6.03 hereof as of the last day of the
accounting period covered by such financial statements (a “Compliance
Certificate”) and, in addition, a written statement of the chief accounting
officer, chief financial officer, any vice president or the treasurer or any
assistant treasurer of the Borrower describing in reasonable detail the
differences between the financial information contained in such financial
statements and the information contained in the Officer’s Certificate relating
to compliance with Section 6.03 hereof;
 
(ii)         promptly upon their becoming available but only to the extent
requested by the Administrative Agent, copies of all publicly available
financial statements, reports, notices and proxy statements sent by the Borrower
to its security holders, all regular and periodic reports and all registration
statements and prospectuses, if any, filed by the Borrower with any securities
exchange or with the Securities and Exchange Commission;
 
(iii)         promptly upon (and in no event later than three days after) any of
the chairman of the board, the chief executive officer, the president, the chief
accounting officer, the chief financial officer or the treasurer of the Borrower
obtaining actual knowledge (x) of any condition or event which constitutes an
Event of Default or Default, or (y) of a Material Adverse Effect, an Officer’s
Certificate specifying the nature and period of existence of any such condition
or event, or specifying the notice given or action taken by such holder or
Person and the nature of such claimed Default, Event of Default, event or
condition, and what action, if any, the Borrower has taken, is taking and
proposes to take with respect thereto; and
 
 
 

--------------------------------------------------------------------------------

 
 
42
 
 
(iv)         with reasonable promptness, such other information and data with
respect to the Borrower or any of its Subsidiaries as from time to time may be
reasonably requested by any Lender.
 
SECTION 5.02.  Corporate Existence.  Except as may result from a transaction
permitted by Section 6.01 hereof, the Borrower will, and will cause each other
Loan Party to, maintain its corporate existence in good standing and qualify and
remain qualified to do business as a foreign corporation in each jurisdiction in
which the character of the properties owned or leased by it therein or in which
the transaction of its business is such that the failure to qualify would have a
Material Adverse Effect.
 
SECTION 5.03.  Payment of Taxes.  The Borrower will, and will cause each of its
Subsidiaries to, pay all taxes, assessments and other governmental charges
imposed upon it or any of its properties or assets or in respect of any of its
franchises, business, income or property when due which are material to the
Borrower and its Subsidiaries, taken as a whole, provided, that no such amount
need be paid if being contested in good faith by appropriate proceedings
diligently conducted and if such reserve or other appropriate provision, if any,
as shall be required in conformity with GAAP shall have been made therefor.
 
SECTION 5.04.  Maintenance of Properties; Insurance.  The Borrower will maintain
or cause to be maintained in good repair, working order and condition (ordinary
wear and tear excepted) all material properties and equipment used or useful in
its business.  The foregoing sentence shall not be construed as to prohibit or
restrict the sale or disposition of any assets of the Borrower or any of its
Subsidiaries.  The Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, insurance with respect to its material
properties and business and the material properties and business of its
Subsidiaries against loss or damage of the kinds customarily insured against by
corporations of established reputation engaged in the same or similar businesses
and similarly situated, of such types and in such amounts as are customarily
carried under similar circumstances by such other corporations.
 
SECTION 5.05.  Compliance with Laws.  The Borrower and its Subsidiaries shall
exercise all due diligence in order to comply in all material respects with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including, without limitation, laws, rules and
regulations relating to the disposal of hazardous wastes and asbestos in the
environment), noncompliance with which would have a Material Adverse Effect.
 
SECTION 5.06.  Notices of ERISA Event.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the occurrence of
any ERISA Event that, alone or together with any other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrower
and its Subsidiaries in an aggregate amount exceeding $50,000,000.
 
SECTION 5.07.  Inspection Rights.  The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice and at reasonable times, to
visit and inspect its properties, to examine and make extracts from its books,
and to discuss its affairs, finances and condition with its officers and, in the
presence of its officers, its independent accountants.
 
 
 

--------------------------------------------------------------------------------

 
 
43
 
 
ARTICLE VI
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:
 
SECTION 6.01.  Fundamental Changes.  The Borrower will not consolidate with or
merge with or into, or transfer all or substantially all, or any substantial
portion, of its properties and assets to one or more Persons in one or a series
of related transactions unless (i) if the Borrower is the surviving entity in
any such consolidation or merger, after giving effect to such transaction, there
would not exist any Default or Event of Default hereunder, (ii) if the Borrower
is not the surviving entity in any such consolidation or merger, each of the
Lenders (or in the case of any such consolidation or merger which is in the
nature of an internal corporate reorganization of only the Borrower and its
Subsidiaries and does not, in the reasonable judgment of the Required Lenders
affect, in any material respect, the creditworthiness of the Borrower, the
Required Lenders) consents to such consolidation or merger in advance or (iii)
if the Borrower transfers all or substantially all, or any substantial portion,
of its properties and assets, the transferee or transferees thereto are wholly
owned Subsidiaries (except the transferee or transferees of any substantial
portion of its properties and assets, but not all or substantially all of its
properties and assets, shall not be required to be wholly owned Subsidiaries if
the transfer is for fair consideration as reasonably determined by the Borrower)
and any such transferee that is a domestic Subsidiary becomes a Loan Guarantor
hereunder pursuant to a Joinder Agreement substantially in the form of Exhibit D
(it being understood that the Borrower and the Administrative Agent, on behalf
of the Lenders, may agree to amendments hereto solely to provide for such
guarantor arrangements as it may reasonably determine are necessary or
useful).  For the purposes of this Section, “Subsidiary” of the Borrower shall
include any partnership, limited liability company or other entity of which
shares of stock or other ownership interests having ordinary voting power (other
than stock or such other ownership interests having such power only by reason of
the happening of a contingency) to elect a majority of the board of directors or
other managers thereof are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by the Borrower.
 
SECTION 6.02.  Liens.  The Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset (including any
document or instrument in respect of goods or accounts receivable) of the
Borrower or any of its Subsidiaries, whether now owned or hereafter acquired, or
any income or profits therefrom, except:
 
(a)           Liens in existence on the date hereof and set forth on Schedule
6.02 hereto;
 
(b)           Permitted Liens;
 
 
 

--------------------------------------------------------------------------------

 
 
44
 
 
(c)           Purchase money security interests (including mortgages,
conditional sales, Capitalized Leases and any other title retention or deferred
purchase devices) in real or tangible personal property of the Borrower or any
of its Subsidiaries existing or created at the time of acquisition thereof or
within 90 days thereafter, and the renewal, extension or refunding of any such
security interest in an amount not exceeding the amount thereof remaining unpaid
immediately prior to such renewal, extension or refunding; provided, however,
that the principal amount of Indebtedness and Capitalized Lease Obligations
secured by each such security interest in each item of property shall not exceed
the cost (including all such Indebtedness secured thereby, whether or not
assumed) of the item subject thereto and that such security interests shall
attach solely to the particular item of property so acquired;
 
(d)           Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower; provided that such Liens were not
created in contemplation of such merger, consolidation or acquisition and do not
extend to any assets other than those of the Person so merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary; and
 
(e)           In addition to Liens permitted by clauses (a) through ­(d), the
Borrower and its Subsidiaries may have attachment or judgment Liens and Liens
securing the payment of Indebtedness, which Liens secure in the aggregate not
more than $200,000,000.
 
SECTION 6.03.  Financial Covenants.  The Borrower shall not permit the
Indebtedness to Cash Flow Ratio for each Determination Date which is the last
day of a Fiscal Quarter of the Borrower to be greater than 4.0:1.0 at any time.
 
SECTION 6.04.  Use of Proceeds.  No portion of the proceeds of any borrowing
under this Agreement shall be used by the Borrower in any manner which would
cause the borrowing or the application of such proceeds to violate Regulation U,
Regulation T, or Regulation X of the Board or any other regulation of the Board
or to violate the Exchange Act, in each case as in effect on the date or dates
of such borrowing and such use of proceeds.
 
ARTICLE VII
 
Events of Default
 
If any of the following conditions or events (“Events of Default”) shall occur
and be continuing:
 
SECTION 7.01.  Failure to Make Payments When Due.  Failure to pay any
installment of principal of any Loan when due, whether at stated maturity, by
acceleration, by notice of prepayment or otherwise; or failure to pay any other
amount due under this Agreement (including, without limitation, the fees
described in Section 2.11 hereof) or to pay interest on any Loan, in either case
within three Business Days after the date when due.
 
SECTION 7.02.  Default in Other Agreements.  (a)  Failure of the Borrower or any
of its Material Subsidiaries to pay when due, after giving effect to any
applicable grace period and to any waiver or extension granted thereunder, any
principal or interest on any
 
 
 

--------------------------------------------------------------------------------

 
 
45
 
 
Indebtedness of the Borrower or any Material Subsidiary (other than Indebtedness
referred to in subsection 7.01) and Capital Lease Obligations in a principal
amount (individually or in the aggregate) of $75,000,000 or more.
 
(b)           The breach or default of the Borrower or any of its Subsidiaries
with respect to any other term of any Indebtedness or Capital Lease Obligations
in a principal amount (individually or in the aggregate) of $75,000,000 or more
or any loan agreement, mortgage, indenture or other agreement relating thereto,
if such failure, default or breach results in such Indebtedness or Capital Lease
Obligations in a principal amount (individually or in the aggregate) of
$75,000,000 or more becoming or being declared by the holders thereof to be due
and payable prior to its stated maturity; provided that if the Borrower or any
of its Material Subsidiaries enters into or is a party to (as a borrower,
guarantor or other obligor) any such loan agreement, mortgage, indenture or
other agreement and such instrument contains a provision in the nature of a
“cross-default” clause (whether as a default provision, a covenant or
otherwise), such provision is hereby incorporated by reference in this
Agreement, mutatis mutandis, for the benefit of the Lenders and the
Administrative Agent (and without giving effect to any amendment, modification
or waiver unless such amendment, modification or waiver is intended solely to
cure any ambiguity, omission, defect or inconsistency (which intention shall be
determined in good faith by the Chief Financial Officer of the Borrower));
provided, further, that notwithstanding anything contained in this Agreement to
the contrary, this Section 7.02 shall not be applicable to any Indebtedness of,
or Capitalized Lease Obligation (or loan agreement, mortgage, indenture or other
agreement relating thereto) entered into by, a partnership (a “Partnership”) of
which any Subsidiary of the Borrower is a general partner (a “General Partner”)
provided that (i) such General Partner’s only asset is its interest in the
Partnership and (ii) such Indebtedness and/or Capitalized Lease Obligation, as
the case may be, (A) is with recourse only to such asset, the assets of the
Partnership and any asset or assets of any general partner or other entity that
is not an Affiliate of the General Partner and (B) is without recourse to the
Borrower and any of its other Subsidiaries.
 
SECTION 7.03.  Breach of Certain Covenants.  Failure of the Borrower to perform
or comply with any term or condition contained in Section 5.02 or Article 6 of
this Agreement.
 
SECTION 7.04.  Breach of Warranty.  Any material representation or warranty made
by the Borrower in this Agreement or in any statement or certificate at any time
given by the Borrower in writing pursuant hereto or thereto or in connection
herewith or therewith shall be false in any material respect on the date as of
which made or deemed to be made.
 
SECTION 7.05.  Other Defaults Under Agreement.  The Borrower shall default in
the performance of or compliance with any term contained in this Agreement
(other than any default described in any other provision of Section 7 hereof)
and such default shall not have been remedied or waived within 30 days after
receipt by the Borrower of notice from the Agent or any Lender of such default.
 
SECTION 7.06.  Change In Control.  (a)  The acquisition (other than from the
Borrower) by any Person or any “group”, within the meaning of Section 13(d)(3)
or 14(d)(2) of the Exchange Act (excluding, for this purpose, the Borrower or
its Subsidiaries or any employee
 
 
 

--------------------------------------------------------------------------------

 
 
46
 
 
benefit plan of the Borrower or its Subsidiaries) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or
more of either the then outstanding shares of common stock or the combined
voting power of the Borrower’s then outstanding voting securities entitled to
vote generally in the election of directors; or (b) individuals who, as of the
date hereof, constitute the board of directors of the Borrower (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the board,
provided that any person becoming a director subsequent to the date hereof,
whose election, or nomination for election by the Borrower’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Borrower, as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) shall be, for purposes of this provision, considered a member of
the Incumbent Board.
 
SECTION 7.07.  Involuntary Bankruptcy; Appointment of Receiver, etc.  (a)  A
court having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Borrower or any of its Material Subsidiaries in an
involuntary case under the Bankruptcy Code or any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, which decree or
order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law and is not stayed.
 
(b)           An involuntary case is commenced against the Borrower or any of
its Material Subsidiaries under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over the
Borrower or any of its Material Subsidiaries, or over all or a substantial part
of its property, shall have been entered; or an interim receiver, trustee or
other custodian of the Borrower or any of its Material Subsidiaries for all or a
substantial part of the property of the Borrower or any of its Material
Subsidiaries is involuntarily appointed; or a warrant of attachment, execution
or similar process is issued against any substantial part of the property of the
Borrower or any of its Material Subsidiaries; and the continuance of any such
events in subpart (b) for 90 days unless dismissed, bonded or discharged.
 
SECTION 7.08.  Voluntary Bankruptcy; Appointment of Receiver, etc.  The Borrower
or any of its Material Subsidiaries shall have an order for relief entered with
respect to it or commence a voluntary case under the Bankruptcy Code or any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; the making by the Borrower or any of its Material Subsidiaries of any
assignment for the benefit of creditors generally; or the inability or failure
of the Borrower or any of its Material Subsidiaries, or the admission by the
Borrower or any of its Material Subsidiaries in writing of its inability to pay
its debts as such debts become due; or the Board of Directors of the Borrower or
any Material Subsidiary (or any committee thereof) adopts any resolution or
otherwise authorizes action to approve any of the foregoing; or
 
 
 

--------------------------------------------------------------------------------

 
 
47
 
 
SECTION 7.09.  Judgments and Attachments.  Any money judgment, writ or warrant
of attachment, or similar process involving individually or at any one time in
the aggregate an amount in excess of $200,000,000 (calculated net of insurance
coverage, so long as such coverage has been accepted by the relevant insurance
company or companies) shall be entered or filed against the Borrower or any of
its Subsidiaries or any of its assets and shall remain undischarged, unvacated,
unbonded or unstayed, as the case may be, for a period of 90 days or in any
event later than five days prior to the date of any announced sale thereunder;
or
 
SECTION 7.10.  Involuntary Dissolution.  Any order, judgment or decree shall be
entered against the Borrower or any of its Material Subsidiaries decreeing the
dissolution or split up of the Borrower or any of its Material Subsidiaries and
such order shall remain undischarged or unstayed for a period in excess of 60
days; or
 
SECTION 7.11.  ERISA Event.   (a)  An ERISA Event shall have occurred that, when
taken together with all other ERISA Events that have occurred, could reasonably
be expected to result in a Material Adverse Effect;
 
THEN (i) upon the occurrence of any Event of Default described in the foregoing
subsection 7.07 or 7.08, the unpaid principal amount of and accrued interest on
the Loans and any fees and other amounts owing by the Borrower under this
Agreement and the Notes shall automatically become immediately due and payable,
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by the Borrower and the obligation of each
Lender to make any Loans shall thereupon terminate, and (ii) upon the occurrence
of any other Event of Default, the Administrative Agent, as directed by the
Required Lenders, may, by written notice to the Borrower, declare all of the
unpaid principal amount of and accrued interest on the Loans and any fees and
other amounts owing by the Borrower under this Agreement and the Notes to be,
and the same shall forthwith become immediately, due and payable, together with
accrued interest thereon, and the obligation of each Lender to make any Loan
hereunder shall thereupon terminate.  Nevertheless, if at any time within 60
days after acceleration of the maturity of the Loans the Borrower shall pay all
arrears of interest and all payments on account of the principal which shall
have become due otherwise than by acceleration (with interest on principal and,
to the extent permitted by law, on overdue interest, at the rates specified in
this Agreement or the Notes) and all other fees or expenses then owed hereunder
and all Events of Default and Defaults (other than non-payment of principal of
and accrued interest on the Loans and the Notes due and payable solely by virtue
of acceleration) shall be remedied or waived pursuant to Section 9.02 hereof,
then the Required Lenders by written notice to the Borrower may (in their sole
discretion) rescind and annul the acceleration and its consequences; but such
action shall not affect any subsequent Event of Default or Default or impair any
right consequent thereon.
 
ARTICLE VIII
 
The Administrative Agent
 
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise
 
 
 

--------------------------------------------------------------------------------

 
 
48
 
 
such powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or,
if so specified by this Agreement, all Lenders) or in the absence of its own
gross negligence or wilful misconduct.  The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory
 
 
 

--------------------------------------------------------------------------------

 
 
49
 
 
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower.  Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
 
It is agreed that the Syndication Agent shall have no duties, responsibilities
or liabilities hereunder in its capacity as such.
 
ARTICLE IX
 
MISCELLANEOUS
 
SECTION 9.01.  Notices.  Except in the case of notices and other communications
expressly permitted to be given by telephone or as contemplated below, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
(a)           if to any Loan Party, to the Borrower at:
 
The McGraw-Hill Companies, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
50
 
 
1221 Avenue of the Americas
New York, New York 10020

 
Attention:
Elizabeth O’ Melia

Treasurer
(Telecopy No. (212) 512-6052)


with a copy to:
 
1221 Avenue of the Americas
New York, New York 10020

 
Attention:
Kenneth M. Vittor

Executive Vice President and General Counsel
(Telecopy No. (212) 512-4827)
 
(b)           if to the Administrative Agent, to:
 
JPMorgan Chase Bank, N.A.
1111 Fannin, Floor 10
Houston, Texas 77002
Attention:  Maryann Bui
(Telecopy No. (713) 750-2858)


with a copy to:
 
JPMorgan Chase Bank, N.A.
270 Park Avenue, 4th Floor
New York, New York 10017
Attention:  Sharon Bazbaz
(Telecopy No. (212) 270-5127)


(c)           if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.
 
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II or
to certificates delivered pursuant to Section 5.01(b) unless otherwise agreed by
the Administrative Agent and the applicable Lender.  The Administrative Agent or
the Borrower (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.  All
such notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient.  All other notices and
 
 
 

--------------------------------------------------------------------------------

 
 
51
 
 
communications given to any party hereto in accordance with the provisions of
this Agreement and delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy shall be deemed to have been
given on the date of receipt, provided that if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient.  Any party hereto may
change its address or telecopy number for notices and other communications
hereunder by notice to the other parties hereto.
 
SECTION 9.02.  Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
 
(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.18(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender or (v)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the  written consent of
each Lender; provided, further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent.
 
 
 

--------------------------------------------------------------------------------

 
 
52
 
 
SECTION 9.03.  Expenses; Indemnity; Damage Waiver.  (a)  The Borrower shall pay
(i) all reasonable and actual out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable and actual
fees, charges and disbursements of counsel for the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii)  all
reasonable and actual out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made
hereunder, including in connection with any workout, restructuring or
negotiations in respect thereof.
 
(b)           The Borrower shall indemnify the Administrative Agent and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any actual or alleged presence or
release of hazardous materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any environmental liability related in
any way to the Borrower or any of its Subsidiaries, or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence or wilful misconduct of such Indemnitee or any of its Affiliates.
 
(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.
 
(d)           To the extent permitted by applicable law, each of the Loan
Parties, the Lenders and the Administrative Agent shall not assert, and hereby
waives, any claim against any Indemnitee or any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions or the use of the proceeds thereof.
 
(e)           The Borrower shall not be liable for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements which
 
 
 

--------------------------------------------------------------------------------

 
 
53
 
 
may be imposed on, incurred by or asserted against an Indemnitee that is a
Lender by another Lender or any entity which has purchased or otherwise acquired
a participation in any Loan, Commitment or interest herein or in a Note of such
Indemnitee to the extent such relate solely to or arise solely out of actions
taken or not taken by the Indemnitee Lender in connection with matters that are
of an “interbank nature”.  To the extent that the undertaking to indemnify, pay
and hold harmless set forth in the preceding sentence may be unenforceable
because it is violative of any law or public policy or otherwise, the Borrower
shall contribute the maximum portion which it is permitted to pay and satisfy
under applicable law, to the payment and satisfaction of all indemnified
liabilities incurred by the Indemnitees or any of them.
 
(f)           All amounts due under this Section shall be payable promptly after
written demand therefor.
 
(g)           Each Loan Party agrees that neither the Administrative Agent nor
any Lender has any fiduciary relationship with or duty to such Loan Party
arising out of or in connection with this Agreement, and the relationship
between the Administrative Agent and the Lenders, on the one hand, and the Loan
Parties on the other hand, in connection herewith or therewith is solely that of
debtor and creditor.
 
SECTION 9.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraphs (e) and (f) of this Section)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
 
(b)           (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of (A) the Borrower; provided
that no consent of the Borrower shall be required for an assignment to a Lender,
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee and (B) the Administrative Agent, provided
that no consent of the Administrative Agent shall be required for an assignment
of all or any portion of a Competitive Loan to a Lender, an Affiliate of a
Lender or an Approved Fund, (ii) Assignments shall be subject to the following
additional conditions:  (A) except in the case of an assignment to a Lender or
an Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 or, in the case of a Competitive Loan, $1,000,000
 
 
 

--------------------------------------------------------------------------------

 
 
54
 
 
unless each of the Borrower and the Administrative Agent otherwise consent
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing; (iii) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement, except that this clause (iii) shall
not apply to rights in respect of outstanding Competitive Loans, (iv) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Acceptance, together with a processing and recordation fee of
$3,500, and (v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
related parties) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.  Upon acceptance and recording
pursuant to paragraph (d) of this Section, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.16, 2.17, 2.18 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.
 
(c)           The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time, upon reasonable
prior notice.
 
(d)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
 
(e)           Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”)
 
 
 

--------------------------------------------------------------------------------

 
 
55
 
 
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (f) of this Section, the Borrower agrees that
each Lender shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
for the account of any Participant from such Lender to the extent that (i) such
Lender would have been entitled to such benefits had it not sold a participation
to such Participant and (ii) such Participant has suffered the same disadvantage
as such Lender would have suffered had it not sold such participation.  Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”).  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
 
(f)           A Participant shall not be entitled to receive any greater payment
under Section 2.15, 2.16 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless (solely with respect to Sections 2.15 and 2.16) the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.  A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.17 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 2.17(f) as though it were a
Lender.
 
(g)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any Federal Reserve Bank for such Lender as
a party hereto.
 
SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is
 
 
 

--------------------------------------------------------------------------------

 
 
56
 
 
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid  and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.
 
SECTION 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or e-mail shall be effective as delivery of a
manually executed counterpart of this Agreement.
 
SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement held by such Lender
or any of its Affiliates, irrespective of whether or not such Lender shall have
made any demand under this Agreement and although such obligations may be
unmatured.  The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.
 
SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
 
(b)           Each Loan Party hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of
 
 
 

--------------------------------------------------------------------------------

 
 
57
 
 
or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Administrative
Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement against any Loan Party or its properties in the
courts of any jurisdiction.
 
(c)           Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
 
SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12.  Confidentiality.  (a)  The Lenders shall hold all non-public
information obtained pursuant to this Agreement which has been identified as
such by the Borrower in accordance with their customary procedures for handling
confidential information of this nature and in accordance with safe and sound
banking practices and in any event may make disclosure reasonably required by
any bona fide transferee or participant, or relevant credit default or swap
counterparty, in connection with the contemplated transfer of any Note, Loan or
Commitment or participation therein, to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates on a confidential basis or as required or requested by any
governmental agency or representative thereof or pursuant to legal
 
 
 
 

--------------------------------------------------------------------------------

 
 
58
 
 
process; provided that, unless specifically prohibited by applicable law or
court order, each Lender shall notify the Borrower of any request by any
governmental agency or representative thereof (other than any such request in
connection with an examination of the financial condition of such Lender by such
governmental agency) or request pursuant to legal process for disclosure of any
such non-public information prior to disclosure of such information so that
either or both of them may seek an appropriate protective order; and further,
provided that in no event shall any Lender be obligated or required to return
any materials furnished by the Borrower or any of its Subsidiaries.
 
(b)           EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT
TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE
BORROWER AND ITS RELATED PARTIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
(c)           ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS
RELATED PARTIES.  ACCORDINGLY, EACH LENDER ACKNOWLEDGES TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
 
SECTION 9.13.  USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.
 
ARTICLE X
 
Loan Guaranty
 
SECTION 10.01. Guaranty.  Each Loan Guarantor hereby agrees that it is jointly
and severally liable for, and, as primary obligor and not merely as surety,
absolutely and unconditionally guarantees to the Lenders and other holders of
Obligations from time to time the prompt payment when due, whether at stated
maturity, upon acceleration or otherwise, and at all times thereafter, of the
Obligations and all costs and expenses including, without limitation, all
 
 
 

--------------------------------------------------------------------------------

 
 
59
 
 
court costs and attorneys’ fees and expenses paid or incurred by the
Administrative Agent and the Lenders and such other holders in endeavoring to
collect all or any part of the Obligations from, or in prosecuting any action
against, the Borrower, any Loan Guarantor or any other guarantor of all or any
part of the Obligations (such costs and expenses, together with the Obligations,
collectively the “Guaranteed Obligations”). Each Loan Guarantor further agrees
that the Guaranteed Obligations may be extended or renewed in whole or in part
without notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal.
 
SECTION 10.02. Guaranty of Payment.  This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Administrative Agent or any Lender or other holder of obligations to sue the
Borrower, any Loan Guarantor, any other guarantor, or any other Person obligated
for all or any part of the Guaranteed Obligations (each, an “Obligated Party”),
or otherwise to enforce its payment against any collateral securing all or any
part of the Guaranteed Obligations.


SECTION 10.03. No Discharge or Diminishment of Loan Guaranty.  (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment, discharge, termination, or otherwise affected by for any reason
(other than the indefeasible payment in full in cash of the Guaranteed
Obligations), including:  (i) any claim of waiver, release, extension, renewal,
settlement, surrender, alteration, or compromise of any of the Guaranteed
Obligations, by operation of law or otherwise; (ii) any waiver or modification
of or supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any change in the corporate existence, structure or ownership
of the Borrower or any other guarantor of or other person liable for any of the
Guaranteed Obligations; (iv) any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Obligated Party, or their assets or any
resulting release or discharge of any obligation of any Obligated Party; (v) any
release, non-perfection, or invalidity of any indirect or direct security for
the obligations of the Borrower for all or any part of the Guaranteed
Obligations or any obligations of any other guarantor of or other person liable
for any of the Guaranteed Obligations; (vi) the existence of any claim, setoff
or other rights which any Loan Guarantor may have at any time against any
Obligated Party, the Administrative Agent, any Lender, or any other person,
whether in connection herewith or in any unrelated transactions; (vii) the
failure of the Administrative Agent or any Lender or other holder of Obligations
to assert any claim or demand or to enforce any remedy with respect to all or
any part of the Guaranteed Obligations; (viii) any action or failure to act by
the Administrative Agent or any Lender with respect to any collateral securing
any part of the Guaranteed Obligations; or (ix) any default, failure or delay,
willful or otherwise, in the payment or performance of any of the Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such Loan Guarantor or that would
otherwise operate as a discharge of any Loan Guarantor as a matter of law or
equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations).
 
(b)           The obligations of each Loan Guarantor hereunder are not subject
to any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Guaranteed Obligations or otherwise, or
 
 
 

--------------------------------------------------------------------------------

 
 
60
 
 
any provision of applicable law or regulation purporting to prohibit payment by
any Loan Guarantor, of the Guaranteed Obligations or any part thereof.
 
SECTION 10.04. Rights of Subrogation.  No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent and the Lenders.
 
SECTION 10.05. Reinstatement; Stay of Acceleration.  If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Administrative Agent and
the Lenders are in possession of this Loan Guaranty. If acceleration of the time
for payment of any of the Guaranteed Obligations is stayed upon the insolvency,
bankruptcy or reorganization of the Borrower, all such amounts otherwise subject
to acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Lender.
 
SECTION 10.06. Maximum Liability.  The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum
Liability”.  Each Loan Guarantor agrees that the Guaranteed Obligations may at
any time and from time to time exceed the Maximum Liability of each Loan
Guarantor without impairing this Loan Guaranty or affecting the rights and
remedies of the Lenders hereunder, provided that, nothing in this sentence shall
be construed to increase any Loan Guarantor’s obligations hereunder beyond its
Maximum Liability.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 


 


 

  THE McGRAW-HILL COMPANIES, INC.                               By: /s/ Robert
J. Bahash       Name:  Robert J. Bahash       Title:  Executive Vice President-
Chief Financial Officer
 

 
 
 

  STANDARD & POOR’S FINANCIAL SERVICES LLC, as Guarantor                        
By: /s/ Elizabeth O’Melia       Name:  Elizabeth O’Melia       Title:  Vice
President and Treasurer  



 
 
[Signature page to McGraw-Hill 364-Day Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO
MCGRAW-HILL 364-DAY
CREDIT AGREEMENT (2009)
 

 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender
                        By: /s/ Sharon Bazbaz       Name:  Sharon Bazbaz      
Title:  Vice President  



 
 
 
[Signature page to McGraw-Hill 364-Day Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A.,
as Syndication Agent and as a Lender
                        By: /s/ Prayes Majmudar       Name:  Prayes Majmudar    
  Title:  Vice President  




 
 
 
[Signature page to McGraw-Hill 364-Day Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
DEUTSCHE BANK AG NEW YORK BRANCH,
as a Documentation Agent and as a Lender
           

 

  By: /s/ Yvonne Tilden       Name:  Yvonne Tilden       Title:  Director  


 

  By: /s/ Anca Trifan       Name:  Anca Trifan       Title:  Director  




 
 
 
[Signature page to McGraw-Hill 364-Day Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
THE ROYAL BANK OF SCOTLAND PLC,
as a Documentation Agent and as a Lender
                        By: /s/ Tyler J. McCarthy       Name:  Tyler J. McCarthy
      Title:  Director  




 
 
 
[Signature page to McGraw-Hill 364-Day Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
CITIBANK, N.A.,
as a Documentation Agent and as a Lender
                        By: /s/ Humberto M. Salomon       Name:  Humberto M.
Salomon       Title:  Vice President  



 
 
 
[Signature page to McGraw-Hill 364-Day Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO
MCGRAW-HILL 364-DAY
CREDIT AGREEMENT (2009)
 

  Name of Institution: 
THE GOVERNOR AND COMPANY OF
THE BANK OF IRELAND
 

 
 
 

                      By: /s/ Elaine Crowley       Name:  Elaine Crowley      
Title:  Authorised Signatory  

 

                      By: /s/ Carla Ryan       Name:  Carla Ryan       Title: 
Authorised Signatory  



 
 
 
 



 
 
 
[Signature page to McGraw-Hill 364-Day Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO
MCGRAW-HILL 364-DAY
CREDIT AGREEMENT (2009)
 

  Name of Institution: 
BARCLAYS BANK PLC
 

 
 

                      By: /s/ Alicia Borys       Name:  Alicia Borys      
Title:  Assistant Vice President  


 
 


 
 
 
[Signature page to McGraw-Hill 364-Day Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO
MCGRAW-HILL 364-DAY
CREDIT AGREEMENT (2009)
 

  Name of Institution: 
THE BANK OF NOVA SCOTIA
 

 
 

                      By: /s/ Brenda S. Insull       Name:  Brenda S. Insull    
  Title:  Authorised Signatory  





 
 
 
[Signature page to McGraw-Hill 364-Day Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO
MCGRAW-HILL 364-DAY
CREDIT AGREEMENT (2009)
 

  Name of Institution: 
THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD.
 

 
 

                      By: /s/ Jose Carlos       Name:  Jose Carlos       Title: 
Authorised Signatory  





 
 
 
[Signature page to McGraw-Hill 364-Day Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO
MCGRAW-HILL 364-DAY
CREDIT AGREEMENT (2009)
 

  Name of Institution: 
THE NORTHERN TRUST COMPANY
 

 
 

                      By: /s/ Ashish S. Bhagwat       Name:  Ashish S. Bhagwat  
    Title:  Senior Vice President  





 
 
 
[Signature page to McGraw-Hill 364-Day Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO
MCGRAW-HILL 364-DAY
CREDIT AGREEMENT (2009)
 

  Name of Institution: 
U.S. BANK NATIONAL ASSOCIATION
 

 
 

                      By: /s/ Susan Bader       Name:  Susan Bader       Title: 
Vice President  





 
 
 
[Signature page to McGraw-Hill 364-Day Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO
MCGRAW-HILL 364-DAY
CREDIT AGREEMENT (2009)
 

  Name of Institution: 
WELLS FARGO BANK, N.A.
 

 
 

                      By: /s/ Donald Schwartz       Name:  Donald Schwartz      
Title:  Senior Vice President  





 



 
 
 
[Signature page to McGraw-Hill 364-Day Credit Agreement]
 
 
 
 
 

--------------------------------------------------------------------------------

 
SIGNATURE PAGE TO
MCGRAW-HILL 364-DAY
CREDIT AGREEMENT (2009)
 

  Name of Institution: 
THE BANK OF NEW YORK MELLON
 

 
 

                      By: /s/ Thomas J. Tarasovich, Jr.       Name:  Thomas J.
Tarasovich, Jr.       Title:  Vice President  





 



 
 
 
[Signature page to McGraw-Hill 364-Day Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
SIGNATURE PAGE TO
MCGRAW-HILL 364-DAY
CREDIT AGREEMENT (2009)
 

  Name of Institution: 
MORGAN STANLEY BANK, N.A.
 

 
 

                      By: /s/ Melissa James       Name:  Melissa James      
Title:  Authorized Signatory  





 



 
 
 
[Signature page to McGraw-Hill 364-Day Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
SIGNATURE PAGE TO
MCGRAW-HILL 364-DAY
CREDIT AGREEMENT (2009)
 

  Name of Institution: 
UNION BANK, N.A.
 

 
 

                      By: /s/ Erik Allen       Name:  Erik Allen       Title: 
Vice President  





 



 
 
 
[Signature page to McGraw-Hill 364-Day Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.01


COMMITMENTS


NAME OF LENDER
COMMITMENT
JPMORGAN CHASE BANK, N.A.
$45,000,000.00
BANK OF AMERICA, N.A.
$45,000,000.00
DEUTSCHE BANK AG NEW YORK BRANCH
$40,000,000.00
THE ROYAL BANK OF SCOTLAND PLC
$40,000,000.00
CITIBANK, N.A.
$35,000,000.00
THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND
$25,000,000.00
BARCLAYS BANK PLC
$25,000,000.00
THE BANK OF NOVA SCOTIA
$25,000,000.00
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
$25,000,000.00
THE NORTHERN TRUST COMPANY
$25,000,000.00
U.S. BANK NATIONAL ASSOCIATION
$25,000,000.00
WELLS FARGO BANK, N.A.
$25,000,000.00
THE BANK OF NEW YORK MELLON
$21,666,666.67
MORGAN STANLEY BANK, N.A.
$16,666,666.67
UNION BANK, N.A.
$15,000,000.00
Total
$433,333,333.34

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.01




MATERIAL SUBSIDIARIES




Standard & Poor’s Financial Services LLC




 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.05




MATERIAL LITIGATION


None




 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.02


EXISTING LIENS


None
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
[FORM OF]
ASSIGNMENT AND ASSUMPTION




This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1. 
Assignor:  
______________________________



2.
Assignee:
______________________________

 
[and is an Affiliate/Approved Fund of [identify Lender]2]



3.
Borrower(s):
______________________________



4.
Administrative Agent:
______________________, as the administrative agent under the Credit Agreement



5.
Credit Agreement:
The 364-Day Credit Agreement dated as of August 14, 2009 among The McGraw-Hill
Companies, Inc., the Loan Guarantors party thereto, the Lenders parties thereto,
Bank of America, N.A., as Syndication Agent, Deutsche Bank AG New York Branch,
Morgan Stanley MUFG Loan

 
 

--------------------------------------------------------------------------------

2 Select as applicable.
 
 
 

--------------------------------------------------------------------------------

 


 
 
Partners, LLC, The Royal Bank of Scotland, plc and Citibank, N.A., as
Documentation Agents, JPMorgan Chase Bank, N.A, as Administrative Agent and the
other agents parties thereto.

 
6. 
Assigned Interest:


 





Facility Assigned
Aggregate Amount of
Commitment/Loans for all
Lenders
Principal Amount
Assigned (and identifying
information as to
individual Competitive
Loans)
Percentage Assigned of
Facility/Commitment (set
forth, to at least 9
decimals, as a percentage
of the Facility and the
aggregate Commitments of
all Lenders thereunder)
 
Commitment Assigned:
$
$
%  
 
Revolving Loans:
$
$
%  
 
Competitive Loans:
$
$
%  
 
Term Loans:
$
$
%  





Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


If the Assignee is not already a Lender under the Credit Agreement, the Assignee
agrees to deliver to the Administrative Agent a completed Administrative
Questionnaire in which the Assignee designates one or more Credit Contacts to
whom all syndicate-level information (which may contain material non-public
information about the Borrower and its Related Parties) will be made available
and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.


The [Assignee/Assignor] shall pay the fee payable to the Administrative Agent
pursuant to Section 9.04(b) of the Credit Agreement.


The terms set forth in this Assignment and Assumption are hereby agreed to:


 

ASSIGNOR     ASSIGNEE            
[NAME OF ASSIGNOR]
   
[NAME OF ASSIGNEE]
                      By:  
 
    By:  
 
   
Name:
     
Name: 
   
Title: 
     
Title:
 


 
A-2

--------------------------------------------------------------------------------

 


Consented to and Accepted:
 
 

THE MCGRAW-HILL COMPANIES, INC.                     By:  
 
     
Name:
     
Title: 
   



 
 
JPMORGAN CHASE BANK, N.A., as 
Administrative Agent
                    By:  
 
     
Name:
     
Title: 
   


 
 
 
 
 
 
A-3

--------------------------------------------------------------------------------

 
 
ANNEX 1
to EXHIBIT A




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.  Representations and Warranties.


1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.


1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of Section 2.17(f) of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.


2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.


3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or e-mail shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
 
Reference is made to the 364-Day Credit Agreement, dated as of August 14, 2009
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The McGraw-Hill Companies, Inc. (the “Borrower”), the Loan
Guarantors party thereto, the Lenders party thereto, Bank of America, N.A., as
syndication agent (in such capacity, the “Syndication Agent”) and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).  Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit
Agreement.  ______________________ (the “Non-U.S. Lender”) is providing this
certificate pursuant to Section 2.17(f) of the Credit Agreement.
 
Pursuant to the provisions of Section 2.17(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended
(the “Code”), (iii) it is not a “10-percent shareholder” of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (v) the interest payments in question are not
effectively connected with the undersigned’s conduct of a U.S. trade or
business.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
 
 
[NAME OF LENDER]
                    By:  
 
     
Name:
     
Title: 
   


Date:  _______, ___, 20[ ]
 
 
 

--------------------------------------------------------------------------------

 
 
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
 
Reference is made to the 364-Day Credit Agreement, dated as of August 14, 2009
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The McGraw-Hill Companies, Inc. (the “Borrower”), the Loan
Guarantors party thereto, the Lenders party thereto, Bank of America, N.A., as
syndication agent (in such capacity, the “Syndication Agent”) and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).  Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit
Agreement.  ______________________ (the “Non-U.S. Lender”) is providing this
certificate pursuant to Section 2.17(f) of the Credit Agreement.
 
Pursuant to the provisions of Section 2.17(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement or any
other Loan Document, neither the undersigned nor any of its partners/members is
a “bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code
of 1986, as amended (the “Code”), (iv) none of its partners/members is a
“10-percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (v) none of its partners/members is a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (vi) the interest payments in question are not
effectively connected with the undersigned’s or its partners/members’ conduct of
a U.S. trade or business.
 
The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN (or other applicable form) from each of its partners/members
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
[NAME OF LENDER]
                    By:  
 
     
Name:
     
Title: 
   


Date:  _______, ___, 20[ ]
 
 
B-2

--------------------------------------------------------------------------------

 
 
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
 
Reference is made to the 364-Day Credit Agreement, dated as of August 14, 2009
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The McGraw-Hill Companies, Inc. (the “Borrower”), the Loan
Guarantors party thereto, the Lenders party thereto, Bank of America, N.A., as
syndication agent (in such capacity, the “Syndication Agent”) and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).  Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit
Agreement.  ______________________ (the “Non-U.S. Lender”) is providing this
certificate pursuant to Section 2.17(f) of the Credit Agreement.
 
Pursuant to the provisions of Section 2.17(f)  of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code of 1986, as amended (the “Code”), (iii) it is not a “10-percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) the interest payments
in question are not effectively connected with the undersigned’s conduct of a
U.S. trade or business.
 
The undersigned has furnished its participating Foreign Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Foreign Lender in writing (2) the undersigned shall have at all
times furnished such Foreign Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
[NAME OF PARTICIPANT]
                    By:  
 
     
Name:
     
Title: 
   


Date:  _______, ___, 20[ ]
 
 
B-3

--------------------------------------------------------------------------------

 
 
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
 
Reference is made to the 364-Day Credit Agreement, dated as of August 14, 2009
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The McGraw-Hill Companies, Inc. (the “Borrower”), the Loan
Guarantors party thereto, the Lenders party thereto, Bank of America, N.A., as
syndication agent (in such capacity, the “Syndication Agent”) and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).  Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit
Agreement.  ______________________ (the “Non-U.S. Lender”) is providing this
certificate pursuant to Section 2.17(f) of the Credit Agreement.
 
Pursuant to the provisions of Section 2.17(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect to such participation, neither the undersigned nor any of its
partners/members is a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”), (iv) none of its
partners/members is a “10-percent shareholder” of the Borrower within the
meaning of  Section 871(h)(3)(B) of the Code, (v) none of its partners/members
is a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the undersigned’s or its partners/members’
conduct of a U.S. trade or business.
 
The undersigned has furnished its participating Foreign Lender with Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN (or other applicable form) from each of its partners/members claiming the
portfolio interest exemption.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Foreign Lender and (2) the undersigned
shall have at all times furnished such Foreign Lender with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
[NAME OF PARTICIPANT]
                    By:  
 
     
Name:
     
Title: 
   


Date:  _______, ___, 20[ ]


 
B-4

--------------------------------------------------------------------------------

 
 
EXHIBIT C






FORM OF OPINION OF GENERAL COUNSEL OF BORROWER
 
 
 
 
 
 
 
 
 
 

 
 
C-1

--------------------------------------------------------------------------------

 


EXHIBIT D


[FORM OF]
JOINDER AGREEMENT




THIS JOINDER AGREEMENT (this “Agreement”), dated as of __________, ____, 20__,
is entered into between ________________________________, a _________________
(the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent (the “Administrative Agent”) under that certain 364-Day
Credit Agreement, dated as of August 14, 2009 among The McGraw-Hill Companies
(the “Borrower”), the Loan Guarantors party thereto, the Lenders party thereto
and the Administrative Agent (as the same may be amended, modified, extended or
restated from time to time, the “Credit Agreement”).  All capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement.


The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:


1.     The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a “Loan
Guarantor” for all purposes of the Credit Agreement and shall have all of the
obligations of a Loan Guarantor thereunder as if it had executed the Credit
Agreement.  The New Subsidiary hereby agrees to be bound by all of the guaranty
obligations set forth in Article X of the Credit Agreement.  Without limiting
the generality of the foregoing terms of this paragraph 1, the New Subsidiary,
subject to the limitations set forth in Section 10.06 of the Credit Agreement,
hereby guarantees, jointly and severally with any other Loan Guarantor, to the
Administrative Agent and the Lenders, as provided in Article X of the Credit
Agreement, the prompt payment and performance of the Guaranteed Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof and
agrees that if any of the Guaranteed Obligations are not paid or performed in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise), the New Subsidiary will, jointly and severally
together with any other Loan Guarantor, promptly pay and perform the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.


2.     If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such other documents and instruments as
requested by the Administrative Agent in accordance with the Credit Agreement.


3.     The address of the New Subsidiary for purposes of Section 9.01 of the
Credit Agreement is as follows:
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
4.     The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.
 
 
D-1

--------------------------------------------------------------------------------

 
 
5.     This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.


6.     THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.


IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.
 
 

  [NEW SUBSIDIARY]                 By:            Name:           Title:       

 
 

  Acknowledged and accepted:           JPMORGAN CHASE BANK, N.A., as
Administrative
Agent
                By:            Name:           Title:       

 
 
 
 
 
 
 
D-2

--------------------------------------------------------------------------------
